Exhibit 10.2

SALE AND SERVICING AGREEMENT

among

USAA AUTO OWNER TRUST 2007-2,
as Issuer,

USAA ACCEPTANCE, LLC,
as Depositor,

and

USAA FEDERAL SAVINGS BANK,
as Seller and Servicer

Dated as of October 4, 2007

--------------------------------------------------------------------------------



TABLE OF CONTENTS

          Page    ARTICLE I  DEFINITIONS AND USAGE            ARTICLE II  TRUST
PROPERTY                    SECTION 2.1    Conveyance of Trust Property; Intent
of the Parties    1                SECTION 2.2    Representations and Warranties
of the Depositor regarding the
Receivables    2    SECTION 2.3    Repurchase Upon Breach    5               
SECTION 2.4    Custody of Receivable Files    6                SECTION 2.5   
Duties of Servicer as Custodian    6                SECTION 2.6    Instructions;
Authority to Act    7                SECTION 2.7    Custodian’s Indemnification 
  7                SECTION 2.8    Effective Period and Termination    8       
ARTICLE III  ADMINISTRATION AND SERVICING OF RECEIVABLES ANDTRUST PROPERTY      
              SECTION 3.1    Duties of Servicer    8                SECTION 3.2 
  Collection of Receivable Payments    9                SECTION 3.3   
Realization Upon Receivables    9                SECTION 3.4    Allocations of
Collections    10                SECTION 3.5    Maintenance of Security
Interests in Financed Vehicles    10                SECTION 3.6    Covenants of
Servicer    10                SECTION 3.7    Purchase of Receivables Upon
Breach    11                SECTION 3.8    Servicer Fees    11               
SECTION 3.9    Servicer’s Certificate    12                SECTION 3.10   
Annual Statement as to Compliance; Item 1122 Servicing
Criteria Assessment; Notice of Event of Servicing Termination    12             
  SECTION 3.11    Annual Independent Registered Public Accountant’s Report   
13                SECTION 3.12    Access to Certain Documentation and
Information Regarding Receivables    14                SECTION 3.13    Servicer
Expenses    14                SECTION 3.14    [Reserved]    14               
SECTION 3.15    1934 Act Filings; Sarbanes-Oxley Act Requirements    14       
ARTICLE IV DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO
                      NOTEHOLDERS AND CERTIFICATEHOLDERS     


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

          Page      SECTION 4.1    Accounts    14                SECTION 4.2   
Collections    16                SECTION 4.3    Application of Collections   
16                SECTION 4.4    Advances    16                SECTION 4.5   
Additional Deposits    17                SECTION 4.6    Distributions    17     
          SECTION 4.7    Reserve Account    21                SECTION 4.8    Net
Deposits    23                SECTION 4.9    Statements to Noteholders and
Certificateholders    23        ARTICLE V THE DEPOSITOR                   
SECTION 5.1    Representations, Warranties and Covenants of Depositor    24     
          SECTION 5.2    Liability of Depositor; Indemnities    26             
  SECTION 5.3    Merger or Consolidation of, or Assumption of the Obligations of
Depositor    27                SECTION 5.4    Limitation on Liability of
Depositor and Others    27                SECTION 5.5    Depositor May Own Notes
or Certificates    27        ARTICLE VI THE SERVICER                    SECTION
6.1    Representations of Servicer    27                SECTION 6.2   
Indemnities of Servicer    29                SECTION 6.3    Merger or
Consolidation of, or Assumption of the Obligations of Servicer    30           
    SECTION 6.4    Limitation on Liability of Servicer and Others    30         
      SECTION 6.5    Delegation of Duties    31                SECTION 6.6   
Servicer Not to Resign as Servicer    31                SECTION 6.7    Servicer
May Own Notes or Certificates    31        ARTICLE VII SERVICING TERMINATION   
                SECTION 7.1    Events of Servicing Termination    32           
    SECTION 7.2    Appointment of Successor Servicer    33               
SECTION 7.3    Repayment of Advances    34                SECTION 7.4   
Notification to Noteholders and Certificateholders    34                SECTION
7.5    Waiver of Past Events of Servicing Termination    34 


ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

            Page    ARTICLE VIII TERMINATION                      SECTION 8.1   
  Optional Purchase of All Receivables    35                  SECTION 8.2     
Succession Upon Satisfaction and Discharge of Indenture    35        ARTICLE IX
MISCELLANEOUS PROVISIONS                      SECTION 9.1      Amendment    35 
                SECTION 9.2      Protection of Title to Trust Property    37   
              SECTION 9.3      Counterparts    39                  SECTION 9.4 
    GOVERNING LAW    39                  SECTION 9.5      Notices    39         
        SECTION 9.6      Severability of Provisions    39                 
SECTION 9.7      Assignment    39                  SECTION 9.8      Further
Assurances    40                  SECTION 9.9      No Waiver; Cumulative
Remedies    40                  SECTION 9.10      Third-Party Beneficiaries   
40                  SECTION 9.11      Actions by Noteholders or
Certificateholders    40                  SECTION 9.12      Limitation of
Liability of Owner Trustee and Indenture Trustee    40                  SECTION
9.13      Savings Clause    41        ARTICLE X EXCHANGE ACT REPORTING         
            SECTION 10.1      Further Assurances    42                  SECTION
10.2      Form 10-D Filings    42                  SECTION 10.3      Form 8-K
Filings    43                  SECTION 10.4      Form 10-K Filings    43       
          SECTION 10.5      Report on Assessment of Compliance and Attestation 
  43                  SECTION 10.6      Back-up Sarbanes-Oxley Certification   
44                  SECTION 10.7      Use of Subcontractors    44               
  SECTION 10.8      Representations and Warranties    45                 
SECTION 10.9      Indemnification    45                  SECTION 10.10     
Amendments    46                Schedule A    Schedule of Receivables    A-1   
            Schedule B-1    Location of Receivable Files    B-1               
Schedule B-2    Location of Lien Certificates    B-2 


iii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

          Page        Appendix A    Definitions and Usage    Appendix A-1       
      Appendix B    Item 1119 Parties    Appendix B-1              Appendix C   
Minimum Servicing Criteria Assessment    Appendix C-1              Appendix D   
Performance Certification (Trustee/Reporting Subcontractor)    Appendix D-1     
        Appendix E    Performance Certification (Servicer)    Appendix E-1 


iv

--------------------------------------------------------------------------------



     SALE AND SERVICING AGREEMENT, dated as of October 4, 2007 (as from time to
time amended, supplemented or otherwise modified and in effect, this
“Agreement”), among USAA AUTO OWNER TRUST 2007-2, a Delaware statutory trust
(the “Issuer”), USAA ACCEPTANCE, LLC, a Delaware limited liability company (the
“Depositor”) and USAA FEDERAL SAVINGS BANK, a federally chartered savings
association, as seller of the Receivables to the Depositor (in such capacity,
the “Seller”) and servicer (in such capacity, the “Servicer”). Each of The Bank
of New York (the “Indenture Trustee”) and Wells Fargo Delaware Trust Company
(the “Owner Trustee”) join in this Agreement to agree to perform each of its
respective duties as Indenture Trustee and Owner Trustee, respectively, as are
specifically set forth in this Agreement.

     WHEREAS, the Issuer desires to purchase a portfolio of receivables and
related property consisting of motor vehicle installment loan contracts
originated by the Seller in the ordinary course of its business;

     WHEREAS, the Seller is concurrently selling such portfolio of receivables
and related property to the Depositor pursuant to the Receivables Purchase
Agreement, and the Depositor is willing to sell such portfolio of receivables
and related property to the Issuer; and

     WHEREAS, the Servicer is willing to service such receivables on behalf of
the Issuer.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

     Except as otherwise specified herein or as the context may otherwise
require, capitalized terms used but not otherwise defined herein are defined in
Appendix A hereto, which also contains rules as to usage that shall be
applicable herein.

ARTICLE II

TRUST PROPERTY

     SECTION 2.1 Conveyance of Trust Property; Intent of the Parties. In
consideration of the Issuer’s delivery to, or upon the order of, the Depositor
of the Notes and the Certificates, the Depositor does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer (i) without recourse
(subject to the obligations herein) all right, title and interest of the
Depositor, whether now owned or hereafter acquired, in and to the Trust Property
and (ii) funds in the amount of the Reserve Initial Deposit. The sale, transfer,
assignment and conveyance made hereunder shall not constitute and is not
intended to result in an assumption by the Issuer of any obligation of the
Depositor to the Obligors or any other Person in connection with the Receivables
and the other Trust Property or any agreement, document or instrument related
thereto. The Depositor and the Issuer intend that the sale, transfer, assignment
and conveyance

--------------------------------------------------------------------------------



of the Trust Property pursuant to this Section 2.1 shall be a sale, and not a
secured borrowing, for accounting purposes.

     SECTION 2.2 Representations and Warranties of the Depositor regarding the
Receivables. The Depositor makes the following representations and warranties
with respect to the Receivables, on which the Issuer relies in purchasing the
Receivables and pledging the same to the Indenture Trustee. Such representations
and warranties speak as of the execution and delivery of this Agreement and as
of the Transfer Date, but shall survive the sale, transfer and assignment of the
Receivables by the Depositor to the Issuer and the pledge of the Receivables by
the Issuer to the Indenture Trustee pursuant to the Indenture.

  (i)  
Schedule of Receivables. The information set forth in Schedule A to this
Agreement with respect to each Receivable is true and correct in all material
respects, and no selection procedures adverse to the Securityholders have been
used in selecting the Receivables from all receivables owned by the Seller which
meet the selection criteria specified herein.
     

  (ii)  
No Sale or Transfer. No Receivable has been sold, transferred, assigned or
pledged by the Depositor to any Person other than the Issuer.
     

  (iii)  
Good Title. Immediately prior to the transfer and assignment of the Receivables
to the Issuer herein contemplated, the Depositor had good and marketable title
to each Receivable free and clear of all Liens and rights of others; and,
immediately upon the transfer thereof, the Issuer, has either (i) good and
marketable title to each Receivable, free and clear of all of all Liens and
rights of others, and the transfer has been perfected under applicable law or
(ii) a first priority perfected security interest in each Receivable.
     

  (iv)  
Receivable Files. The Receivable Files shall be kept at one or more of the
locations specified in Schedule B-1 hereto; provided, that the Lien Certificates
shall be kept at one or more of the locations specified in Schedule B-2 hereto.
     

  (v)  
Characteristics of Receivables. Each Receivable (a) has been originated for the
retail financing of a Financed Vehicle by an Obligor located in one of the
States of the United States or the District of Columbia; (b) contains customary
and enforceable provisions such that the rights and remedies of the holder
thereof are adequate for realization against the collateral of the benefits of
the security; and (c) provides for fully amortizing level scheduled monthly,
semi-monthly or bi-weekly payments (provided that the payment in the last month
in the life of the Receivable may be different from the level scheduled payment)
and for accrual of interest at a fixed rate according to the simple interest
method.
     

  (vi)  
Compliance with Law. Each Receivable and each sale of the related Financed
Vehicle complied at the time it was originated or made, and complies on and
after the Cut-off Date, in all material respects with all requirements of
applicable federal, state, and local laws, and regulations thereunder, including

 

2

--------------------------------------------------------------------------------



     
usury laws, the Federal Truth-in-Lending Act, the Equal Credit Opportunity Act,
the Fair Credit Reporting Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z, state
adaptations of the National Consumer Act and of the Uniform Consumer Credit
Code, and any other consumer credit, equal opportunity, and disclosure laws
applicable to such Receivable and sale.
     

  (vii)  
Binding Obligation. Each Receivable constitutes the legal, valid, and binding
payment obligation in writing of the Obligor, enforceable by the holder thereof
in all material respects in accordance with its terms, subject, as to
enforcement, to applicable bankruptcy, insolvency, reorganization, liquidation
and other similar laws and equitable principles relating to or affecting the
enforcement of creditors’ rights.
     

  (viii)  
No Government Obligor. No Receivable is due from the United States of America or
any state or from any agency, department, instrumentality or political
subdivision of the United States of America or any state or local municipality
and no Receivable is due from a business except to the extent that such
receivable has a personal guaranty.
     

  (ix)  
Security Interest in Financed Vehicle. Immediately prior to the sale and
assignment thereof to the Issuer as herein contemplated, each Receivable was
secured by a validly perfected first priority security interest in the Financed
Vehicle in favor of the Seller as secured party or all necessary and appropriate
action with respect to such Receivable had been taken to perfect a first
priority security interest in the related Financed Vehicle in favor of the
Seller as secured party, which security interest is assignable and has been so
assigned by the Seller to the Depositor and by the Depositor to the Issuer.
     

  (x)  
Receivables in Force. No Receivable has been satisfied, subordinated, or
rescinded, nor has any Financed Vehicle been released from the Lien granted by
the related Receivable in whole or in part.
     

  (xi)  
No Waiver. No provision of a Receivable has been waived in such a manner that
such Receivable fails to meet all of the representations and warranties made by
the Depositor herein with respect thereto pursuant to this Section 2.2.
     

  (xii)  
No Amendments. No Receivable has been amended except pursuant to instruments
included in the Receivable Files and no such amendment has caused such
Receivable to fail to meet all of the representations and warranties made by the
Depositor herein with respect thereto pursuant to this Section 2.2.
     

  (xiii)  
No Defenses. As of the Cut-off Date, there are no rights of rescission, setoff,
counterclaim, or defense, and the Depositor has no knowledge of the same being
asserted or threatened, with respect to any Receivable.

 

3

--------------------------------------------------------------------------------



  (xiv)  
No Liens. As of the Cut-off Date, no Liens or claims have been filed that would
be Liens prior to, or equal or coordinate with, the Lien granted by the
Receivable.
     

  (xv)  
No Default. Except for payment defaults continuing for a period of not more than
thirty (30) days as of the Cut-off Date, the Depositor has no knowledge that a
default, breach, violation, or event permitting acceleration under the terms of
any Receivable exists; the Depositor has no knowledge that a continuing
condition that with notice or lapse of time would constitute a default, breach,
violation, or event permitting acceleration under the terms of any Receivable
exists; and the Depositor has not waived any of the foregoing.
     

  (xvi)  
Insurance. Each Receivable requires that the Obligor thereunder obtain
comprehensive and collision insurance covering the Financed Vehicle.
     

  (xvii)  
Lawful Assignment. No Receivable has been originated in, or is subject to the
laws of, any jurisdiction under which the sale, transfer, and assignment of such
Receivable under this Agreement is unlawful, void or voidable.
     

  (xviii)  
All Filings Made. No filings (other than UCC filings which have been made on the
Closing Date) or other actions are necessary in any jurisdiction to give the
Issuer a first priority perfected security interest in the Receivables and to
give the Indenture Trustee a first priority perfected security interest in the
Receivables.
     

  (xix)  
One Original. With respect to any Receivable for which an original executed copy
exists, there is no more than one original executed copy of such Receivable
which does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Seller and which,
immediately prior to the delivery thereof to the Servicer, as custodian for the
Indenture Trustee, was in the possession of the Seller.
     

  (xx)  
Security. Each Receivable is secured by a new or used automobile or light-duty
truck.
     

  (xxi)  
Maturity of Receivables. Each Receivable has a remaining maturity, as of the
Cut-off Date, of not less than 8 months and not more than 72 months and had an
original maturity of not less than 11 months and not more than 72 months. No
Receivable has a scheduled maturity later than August 24, 2013.
     

  (xxii)  
Annual Percentage Rate. Each Receivable is a fully-amortizing simple interest
contract which bears interest at a fixed rate per annum and which provides for
level scheduled monthly, semi-monthly or bi-weekly payments (except for the last
payment, which may be minimally different from the level payments) over its
respective remaining term, and is not secured by any interest in real estate.

 

4

--------------------------------------------------------------------------------



  (xxiii)  
No Repossessions. Each Receivable is secured by a Financed Vehicle that, as of
the Cut-off Date, has not been repossessed without reinstatement of such
Receivable.
     

  (xxiv)  
Obligor Not Subject to Bankruptcy Proceedings. Each Receivable has been entered
into by an Obligor who has not been identified on the computer files of the
Seller as being a debtor in any bankruptcy proceeding as of the Cut-off Date.
     

  (xxv)  
No Overdue Payments. No Receivable has any payment that is more than thirty (30)
days past due as of the Cut-off Date.
     

  (xxvi)  
Tangible Chattel Paper. The Receivables constitute “tangible chattel paper”
within the meaning of UCC Section 9-102.
     

  (xxvii)  
Remaining Principal Balance. Each Receivable had a remaining principal balance,
as of the Cut-off Date, of at least $800.00.

     SECTION 2.3 Repurchase Upon Breach. Upon discovery by any party hereto or
by an Authorized Officer of the Indenture Trustee of a breach of any of the
representations and warranties set forth in Section 2.2 at the time such
representations and warranties were made which materially and adversely affects
the interests of the Issuer or the Noteholders, the party discovering such
breach shall give prompt written notice thereof to the other parties hereto and
to the Indenture Trustee; provided, that delivery of the Servicer’s Certificate,
which identifies that Receivables are being or have been repurchased, shall be
deemed to constitute prompt notice by the Servicer and the Issuer of such
breach; provided, further, that the failure to give such notice shall not affect
any obligation of the Depositor hereunder. If the Depositor does not correct or
cure such breach prior to the end of the Collection Period which includes the
60th day (or, if the Depositor elects, an earlier date) after the date that the
Depositor became aware or was notified of such breach, then the Depositor shall
purchase any Receivable materially and adversely affected by such breach from
the Issuer on the Payment Date following the end of such Collection Period (or,
if the Depositor elects, an earlier date). Any such breach or failure will not
be deemed to have a material and adverse effect if such breach or failure does
not affect the ability of the Issuer to collect, receive and retain timely
payment in full on such Receivable, including any Liquidation Proceeds. Any such
purchase by the Depositor shall be at a price equal to the Purchase Amount (less
any Liquidation Proceeds deposited, or to be deposited, in the Collection
Account with respect to such Receivable pursuant to Section 3.3). In
consideration for such repurchase, the Depositor shall make (or shall cause to
be made) a payment to the Issuer equal to the Purchase Amount (less any
Liquidation Proceeds deposited, or to be deposited, in the Collection Account
with respect to such Receivable pursuant to Section 3.3) by depositing such
amount into the Collection Account prior to 11:00 a.m., New York City time on
such Payment Date, or earlier date, if elected by the Depositor. Upon payment of
such Purchase Amount (less any Liquidation Proceeds deposited, or to be
deposited, in the Collection Account with respect to such Receivable pursuant to
Section 3.3) by the Depositor, the Issuer and the Indenture Trustee shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as shall be
reasonably requested of it to vest in the Depositor or its designee any
Receivable

5

--------------------------------------------------------------------------------



repurchased pursuant hereto. It is understood and agreed that the right to cause
the Depositor to purchase (or to enforce the obligations of the Seller under the
Receivables Purchase Agreement to purchase) any Receivable as described above
shall constitute the sole remedy respecting such breach available to the Issuer
and the Indenture Trustee. Neither the Owner Trustee nor the Indenture Trustee
will have any duty to conduct an affirmative investigation as to the occurrence
of any condition requiring the repurchase of any Receivable pursuant to this
Section 2.3 or the eligibility of any Receivable for purposes of this Agreement.
Notwithstanding anything herein to the contrary, the Depositor shall only be
obligated to pay such Purchase Amount and repurchase the related Receivable to
the extent it receives the Purchase Amount from the Seller pursuant to Section
3.03 of the Receivables Purchase Agreement.

     SECTION 2.4 Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Issuer, upon
the execution and delivery of this Agreement, hereby revocably appoints the
Servicer, and the Servicer hereby accepts such appointment, to act as the agent
of the Issuer and the Indenture Trustee as custodian of the following documents
or instruments, which are hereby constructively delivered to the Indenture
Trustee, as pledgee of the Issuer pursuant to the Indenture, with respect to
each Receivable:

     (i) The original executed Receivable or, if no such original exists, a copy
thereof.

     (ii) The original credit application fully executed by the Obligor or a
photocopy thereof or a record thereof on a computer file, diskette or on
microfiche.

     (iii) The notice of recorded Lien or such documents that the Servicer or
the Depositor shall keep on file, in accordance with its customary procedures,
evidencing the first priority perfected security interest of the Seller in the
Financed Vehicle.

     (iv) Any and all other documents (including any computer file, diskette or
microfiche) that the Servicer or the Seller shall keep on file, in accordance
with its customary procedures, relating to a Receivable, an Obligor (to the
extent relating to a Receivable), or a Financed Vehicle.

     The Servicer acknowledges that it holds the documents and instruments
relating to the Receivables for the benefit of the Issuer and the Indenture
Trustee. The Issuer and the Indenture Trustee shall have no responsibility to
monitor the Servicer’s performance as custodian and shall have no liability in
connection with the Servicer’s performance of such duties hereunder.

     SECTION 2.5 Duties of Servicer as Custodian.

     (a) Safekeeping. The Servicer shall hold the Receivable Files for the
benefit of the Issuer and the Indenture Trustee and shall maintain such accurate
and complete accounts, records and computer systems pertaining to each
Receivable File as shall enable the Servicer and the Issuer to comply with the
terms and conditions of this Agreement, and the Indenture Trustee to comply with
the terms and conditions of the Indenture. In performing its duties as
custodian, the Servicer shall act with reasonable care, using that degree of
skill and attention that the Servicer exercises with respect to the receivable
files relating to all comparable automotive receivables that the Servicer
services for itself or others. The Servicer shall conduct, or cause to be

6

--------------------------------------------------------------------------------



conducted, periodic audits of the Receivable Files held by it under this
Agreement and of the related accounts, records and computer systems, in such a
manner as shall enable the Issuer or the Indenture Trustee to identify all
Receivables Files and such related accounts, records and computer systems and
verify the accuracy of the Servicer’s record keeping. The Servicer shall
promptly report to the Issuer and the Indenture Trustee any failure on its part
to hold the Receivable Files and maintain its accounts, records, and computer
systems as herein provided and shall promptly take appropriate action to remedy
any such failure. Nothing herein shall be deemed to require an initial review or
any periodic review by the Issuer, the Owner Trustee or the Indenture Trustee of
the Receivable Files.

     (b) Maintenance of and Access to Records. The Servicer shall maintain each
Receivable File at its offices specified in Schedule B-1 to this Agreement
provided, that all Lien Certificates will be maintained at the location
specified in Schedule B-2, or at such other office as shall be specified to the
Issuer and the Indenture Trustee by 30 days’ prior written notice. The Servicer
shall make available to the Issuer and the Indenture Trustee or their duly
authorized representatives, attorneys, or auditors, the Receivable Files and the
related accounts, records and computer systems maintained by the Servicer during
normal business hours as the Issuer or the Indenture Trustee shall reasonably
request, which does not unreasonably interfere with the Servicer’s normal
operations.

     (c) Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer shall release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may reasonably designate, as soon as is reasonably
practicable, to the extent it does not unreasonably interfere with the
Servicer’s normal operations. The Servicer shall not be responsible for any loss
occasioned by the failure of the Indenture Trustee or its agent or designee to
return any document or any delay in doing so.

     SECTION 2.6 Instructions; Authority to Act. All instructions from the
Indenture Trustee shall be in writing and signed by an Authorized Officer of the
Indenture Trustee, and the Servicer shall be deemed to have received proper
instructions with respect to the Receivable Files upon its receipt of such
written instructions.

     SECTION 2.7 Custodian’s Indemnification. The Servicer, as custodian, shall
indemnify the Issuer, the Owner Trustee and the Indenture Trustee for any and
all liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred, or asserted
against the Issuer, the Owner Trustee or the Indenture Trustee as the result of
any improper act or omission in any way relating to the maintenance and custody
by the Servicer as custodian of the Receivable Files; provided, however, that
the Servicer shall not be liable (i) to the Issuer for any portion of any such
amount resulting from the willful misfeasance, bad faith, or negligence of the
Indenture Trustee, the Owner Trustee or the Issuer, (ii) to the Owner Trustee
for any portion of any such amount resulting from the willful misfeasance, bad
faith, or negligence of the Indenture Trustee, the Owner Trustee or the Issuer
and (iii) to the Indenture Trustee for any portion of any such amount resulting
from the willful misfeasance, bad faith, or negligence of the Indenture Trustee,
the Owner Trustee or the Issuer.

7

--------------------------------------------------------------------------------



     SECTION 2.8 Effective Period and Termination. The Servicer’s appointment as
custodian shall become effective as of the Cut-off Date and shall continue in
full force and effect until terminated pursuant to this Section 2.8. If the Bank
shall resign as Servicer in accordance with the provisions of this Agreement or
if all of the rights and obligations of the Servicer shall have been terminated
under Section 7.1, the appointment of the Servicer as custodian hereunder may be
terminated by the Indenture Trustee, or by the holders of Notes evidencing not
less than a majority of the principal amount of the Controlling Class
Outstanding (or if no Notes are Outstanding, by holders of Certificates
evidencing not less than a majority of the Percentage Interests evidenced by the
Certificates), in the same manner as the Indenture Trustee or such
Securityholders may terminate the rights and obligations of the Servicer under
Section 7.1. As soon as practicable after any termination of such appointment,
the Servicer shall deliver to the Indenture Trustee or the Indenture Trustee’s
agent the Receivable Files and the related accounts and records maintained by
the Servicer at such place or places as the Indenture Trustee may reasonably
designate.

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

     SECTION 3.1 Duties of Servicer. The Servicer shall manage, service,
administer and make collections on the Receivables with reasonable care, using
that degree of skill and attention that the Servicer exercises with respect to
all comparable new or used automobile and light-duty truck receivables that it
services for itself. The Servicer’s duties shall include collection and posting
of all payments, responding to inquiries of Obligors on such Receivables,
investigating delinquencies, sending payment coupons to Obligors, reporting tax
information to Obligors, accounting for collections, furnishing monthly and
annual statements to the Owner Trustee and the Indenture Trustee with respect to
distributions, making Advances pursuant to Section 4.4, preparing (or causing to
be prepared) the tax returns of the Trust in accordance with Section 5.6 of the
Trust Agreement and, if requested to do so, providing the certifications
required, pursuant to Section 5.1(b) hereof. The Servicer shall follow its
customary standards, policies and procedures in performing its duties as
Servicer. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholders, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. If the Servicer shall commence a legal proceeding to
enforce a Receivable, the Issuer (in the case of a Receivable other than a
Purchased Receivable) shall thereupon be deemed to have automatically assigned,
solely for the purpose of collection, such Receivable to the Servicer. If in any
enforcement suit or legal proceeding it shall be held that the Servicer may not
enforce a Receivable on the ground that it shall not be a real party in interest
or a holder entitled to enforce the Receivable, the Issuer shall, at the
Servicer’s expense and direction, take steps to enforce the Receivable,
including bringing suit in its name or the names of the Indenture Trustee, the
Noteholders, the Certificateholders, or any of them. The Issuer shall furnish
the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder.

8

--------------------------------------------------------------------------------



     SECTION 3.2 Collection of Receivable Payments. The Servicer shall make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same shall become due and shall
follow such collection procedures as it follows with respect to all comparable
new or used automobile and light-duty truck receivables that it services for
itself. The Servicer shall not change the amount of or reschedule the due date
of any scheduled payment of a Receivable to a date more than 30 days from the
original due date of such scheduled payment, change the annual percentage rate
of or extend any Receivable or change any material term of a Receivable, except
as provided by the terms of the Receivable or of this Agreement or as required
by law or court order; provided, however, that the Servicer may extend any
Receivable that is in default or with respect to which default is reasonably
foreseeable and that would be acceptable to the Servicer with respect to
comparable new or used automobile and light-duty truck receivables that it
services for itself if (a) the amount on deposit in the Reserve Account is
greater than zero at the time of the extension, (b) the total credit-related
extensions granted on the Receivable will not exceed four months in the
aggregate, (c) the total number of credit-related extensions granted on the
Receivable will not exceed two, and (d) the maturity of such Receivable will not
be extended beyond August 24, 2013. If, as a result of inadvertently
rescheduling or extending payments, such rescheduling or extension breaches any
of the terms of the proviso to the preceding sentence, then the Servicer shall
be obligated to purchase such Receivable pursuant to Section 3.7. For the
purpose of such purchases pursuant to Section 3.7, notice shall be deemed to
have been received by the Servicer at such time as shall make purchase mandatory
as of the last day of the Collection Period during which the discovery of such
breach occurred.

     Notwithstanding anything to the contrary herein, the Servicer may implement
programs that grant payment extensions in respect of receivables that are not
delinquent. Any such program shall be implemented with the approval of the
senior officer’s credit committee of the Servicer in accordance with the
Servicer’s general lending and policy guidelines. Any such payment extension may
extend the maturity of the applicable receivable beyond its original term to
maturity. Notwithstanding anything to the contrary herein, the Servicer may also
reduce the interest rate on Receivables affected by the application of the
Servicemembers Civil Relief Act to a rate that is lower than the maximum rate
prescribed by the Servicemembers Civil Relief Act and may readjust the payment
schedule for any Receivable that is affected by the application of the
Servicemembers Civil Relief Act until the maturity of the receivable.

     The Servicer may at any time perform specific duties as servicer or
custodian under this Agreement through subcontractors; provided, however, that
no such delegation or subcontracting shall relieve the Servicer of its
responsibilities with respect to such duties as to which the Servicer shall
remain primarily responsible with respect thereto. All amounts payable to any
subcontractor shall be paid by the Servicer and shall not be obligations of the
Indenture Trustee, the Owner Trustee or the Issuer or paid from the Indenture
Trust Estate. References in this Agreement to actions taken or to be taken by
the Servicer include actions taken or to be taken by a subcontractor on behalf
of the Servicer.

     SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the
Servicer shall use reasonable efforts, consistent with its customary standards,
policies and procedures, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer shall have
determined to be a Defaulted Receivable or otherwise (and

9

--------------------------------------------------------------------------------



shall specify any such Defaulted Receivable to the Indenture Trustee no later
than the Determination Date following the Collection Period in which the
Servicer shall have made such determination). The Servicer shall follow such
customary standards, policies and procedures as it shall deem necessary or
advisable in its servicing of comparable receivables, which may include selling
the Financed Vehicle at public or private sale. The Servicer shall be entitled
to recover from proceeds all reasonable expenses incurred by it in the course of
converting the Financed Vehicle into cash proceeds. The Liquidation Proceeds
(net of such expenses) realized in connection with any such action with respect
to a Receivable shall be deposited by the Servicer in the Collection Account in
the manner specified in Section 4.2 and shall be applied to reduce (or to
satisfy, as the case may be) the Purchase Amount of the Receivable, if such
Receivable is to be repurchased by the Depositor pursuant to Section 2.3, or is
to be purchased by the Servicer pursuant to Section 3.7. The foregoing shall be
subject to the provision that, in any case in which the Financed Vehicle shall
have suffered damage, the Servicer shall not be required to expend funds in
connection with the repair or the repossession of such Financed Vehicle unless
it shall determine in its discretion that such repair and/or repossession will
increase the Liquidation Proceeds by an amount greater than the amount of such
expenses.

     SECTION 3.4 Allocations of Collections. If an Obligor is obligated under
one or more Receivables and also under one or more other assets owned by the
Bank or assigned by the Bank to third parties, then any payment on any such
asset received from or on behalf of such Obligor shall, if identified as being
made with respect to a particular item or asset, be applied to such item, and
otherwise shall be allocated by the Bank in accordance with its customary
standards, policies and procedures.

     SECTION 3.5 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary procedures, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The Issuer hereby authorizes the
Servicer to take such steps as are necessary to re-perfect such security
interest on behalf of the Issuer and the Indenture Trustee in the event of the
relocation of a Financed Vehicle or for any other reason, in either case, when
the Servicer has knowledge of the need for such re-perfection. In the event that
the assignment of a Receivable to the Issuer is insufficient, without a notation
on the related Financed Vehicle’s certificate of title, or without fulfilling
any additional administrative requirements under the laws of the state in which
the Financed Vehicle is located, to transfer to the Issuer a perfected security
interest in the related Financed Vehicle, the Servicer hereby agrees that the
Servicer’s listing as the secured party on the certificate of title is deemed to
be in its capacity as agent of the Issuer and the Indenture Trustee and further
agrees to hold such certificate of title as the agent and custodian of the
Issuer and the Indenture Trustee; provided, that the Servicer shall not, nor
shall the Issuer or the Indenture Trustee have the right to require that the
Servicer, make any such notation on the related Financed Vehicles’ certificate
of title or fulfill any such additional administrative requirement of the laws
of the state in which a Financed Vehicle is located.

     SECTION 3.6 Covenants of Servicer. The Servicer shall not (i) release the
Financed Vehicle securing each such Receivable from the security interest
granted by such Receivable in whole or in part except in the event of payment in
full by or on behalf of the Obligor thereunder, (ii) impair the rights of the
Trust or the Indenture Trustee in the Receivables, or (iii) increase the number
of payments under a Receivable, increase the Amount Financed under a Receivable
or

10

--------------------------------------------------------------------------------



extend or forgive payments on a Receivable, except as provided in Section 3.2.
In the event that at the end of the scheduled term of any Receivable, the
outstanding principal amount thereof is such that the final payment to be made
by the related Obligor is larger than the regularly scheduled payment of
principal and interest made by such Obligor, the Servicer may permit such
Obligor to pay such remaining principal amount in more than one payment of
principal and interest; provided that the last such payment shall be due on or
prior to the Collection Period immediately preceding the Class B Final Scheduled
Payment Date.

     SECTION 3.7 Purchase of Receivables Upon Breach. Upon discovery by any
party hereto or by an Authorized Officer of the Indenture Trustee of a breach of
any of the covenants set forth in Section 3.2, 3.5 or 3.6 which materially and
adversely affects the interests of the Issuer or the Noteholders, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto and to the Indenture Trustee; provided, that delivery of the
Servicer’s Certificate, which identifies that Receivables are being or have been
repurchased, shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach; provided, further, that the failure to give such notice
shall not affect any obligation of the Servicer hereunder. If the Servicer does
not correct or cure such breach prior to the end of the Collection Period which
includes the 60th day (or, if the Servicer elects, an earlier date) after the
date that the Servicer became aware or was notified of such breach, then the
Servicer shall purchase any Receivable materially and adversely affected by such
breach from the Issuer on the Payment Date following the end of such Collection
Period. Any such breach or failure will not be deemed to have a material and
adverse effect if such breach or failure does not affect the ability of the
Issuer to collect, receive and retain timely payment in full on such Receivable,
including any Liquidation Proceeds. Any such purchase by the Servicer shall be
at a price equal to the Purchase Amount (less any Liquidation Proceeds
deposited, or to be deposited, in the Collection Account with respect to such
Receivable pursuant to Section 3.3). For purposes of this Section 3.7, the
Purchase Amount shall consist in part of a release by the Servicer of all rights
of reimbursement with respect to Outstanding Advances on the Receivable. In
consideration for such repurchase, the Servicer shall make (or shall cause to be
made) a payment to the Issuer equal to the Purchase Amount (less any Liquidation
Proceeds deposited, or to be deposited, in the Collection Account with respect
to such Receivable pursuant to Section 3.3) by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on such Payment Date.
Upon payment of such Purchase Amount (less any Liquidation Proceeds deposited,
or to be deposited, in the Collection Account with respect to such Receivable
pursuant to Section 3.3) by the Servicer, the Issuer and the Indenture Trustee
shall release and shall execute and deliver such instruments of release,
transfer or assignment, in each case without recourse or representation, as
shall be reasonably necessary to vest in the Servicer or its designee any
Receivable repurchased pursuant hereto. It is understood and agreed that the
obligation of the Servicer to purchase any Receivable as described above shall
constitute the sole remedy respecting such breach available to the Issuer and
the Indenture Trustee.

     SECTION 3.8 Servicer Fees. The Servicer shall be entitled to any interest
earned on the amounts deposited in the Collection Account during each Collection
Period plus all late fees, prepayment charges and other administrative fees and
expenses or similar charges, if any, allowed by applicable law and the terms of
the Receivables during each Collection Period (the “Supplemental Servicing
Fee”). The Servicer also shall be entitled to the Servicing Fee, as provided
herein.

11

--------------------------------------------------------------------------------



     SECTION 3.9 Servicer’s Certificate. On or prior to the Determination Date
for each Payment Date, the Servicer shall deliver to the Depositor, the Owner
Trustee, each Note Paying Agent, the Indenture Trustee and the Seller, with a
copy to the Rating Agencies, a Servicer’s Certificate containing all information
(including all specific dollar amounts) necessary to make the transfers and
distributions pursuant to Sections 4.3, 4.4, 4.5, 4.6 and 4.7 hereof, and
Section 8.2 of the Indenture for the Collection Period preceding the date of
such Servicer’s Certificate, together with the written statements to be
furnished by the Owner Trustee to Certificateholders pursuant to Section 4.9
hereof and by the Indenture Trustee to the Noteholders pursuant to Section 4.9
hereof and Section 6.6 of the Indenture. Receivables purchased or to be
purchased by the Servicer or the Depositor shall be identified by the Servicer
by the Seller’s account number with respect to such Receivable (as specified in
the Schedule of Receivables).

     SECTION 3.10 Annual Statement as to Compliance; Item 1122 Servicing
Criteria Assessment; Notice of Event of Servicing Termination. (a) The Servicer
shall deliver to the Owner Trustee, the Indenture Trustee and each Rating Agency
within 90 days after the end of each fiscal year of the Issuer (or if such day
is not a Business Day, the next Business Day) beginning March 30, 2008,

     (i) an Officer’s Certificate, with respect to the preceding 12-month period
(or such shorter period in the case of the first such certificate), stating that
(x) a review of the activities of the Servicer during the preceding 12-month
period (or such shorter period in the case of the first such certificate) and of
its performance under this Agreement has been made under such officer’s
supervision and (y) to the best of such officer’s knowledge, based on such
review, the Servicer has fulfilled all its obligations in all material respects
under this Agreement throughout such period, or, if there has been a failure to
fulfill any such obligation in any material respect, specifying each such
failure known to such officer and the nature and status thereof, and

     (ii) the servicing criteria assessment required to be filed in respect of
the Trust under the Exchange Act under Item 1122 of Regulation AB if periodic
reports under Section 15(d) of the Exchange Act, or any successor provision
thereto, are required to be filed in respect of the Trust. Such report shall be
signed by an authorized officer of the Servicer and shall at a minimum address
each of the Servicing Criteria specified on a certification substantially in the
form of Appendix C hereto delivered to the Depositor concurrently with the
execution of this Agreement. To the extent any of the Servicing Criteria are not
applicable to the Servicer, with respect to asset-backed securities transactions
taken as a whole involving the Servicer and that are backed by the same asset
type backing the Notes, such report shall include such a statement to that
effect. The Depositor and the Servicer, and each of their respective officers
and directors shall be entitled to rely upon each such servicing criteria
assessment.

     A copy of such Officer’s Certificate and the report referred to in Section
3.11 may be obtained by any Certificateholder by a request in writing to the
Owner Trustee, or by any Noteholder or Person certifying that it is a Note Owner
by a request in writing to the Indenture Trustee, in either case addressed to
the applicable Corporate Trust Office. Upon the telephone request of the Owner
Trustee, the Indenture Trustee shall promptly furnish the Owner Trustee a list
of Noteholders as of the date specified by the Owner Trustee.

12

--------------------------------------------------------------------------------



     (b) The Servicer shall deliver to the Owner Trustee, the Indenture Trustee
and each Rating Agency promptly after having obtained knowledge thereof, but in
no event later than five (5) Business Days thereafter, written notice in an
Officer’s Certificate of any event which with the giving of notice or lapse of
time, or both, would become an Event of Servicing Termination under Section 7.1.
The Seller shall deliver to the Owner Trustee, the Indenture Trustee and each
Rating Agency promptly after having obtained knowledge thereof, but in no event
later than five (5) Business Days thereafter, written notice in an Officer’s
Certificate of any event which with the giving of notice or lapse of time, or
both, would become an Event of Servicing Termination under clause (a)(ii) of
Section 7.1.

     (c) The Servicer shall cause each Reporting Subcontractor to deliver to the
Depositor an assessment of compliance and accountant’s attestation as and when
provided in paragraph (a)(ii) of this Section 3.10 and Section 3.11. The
Servicer shall execute (provided the Servicer is not an Affiliate of the
Depositor) (and shall cause each Reporting Subcontractor to execute) a reliance
certificate to enable the Certification Parties to rely upon each (i) annual
report on assessments of compliance with servicing criteria provided pursuant to
Section 3.10 and (ii) accountant’s report provided pursuant to Section 3.10 and
shall include a certification that each such annual compliance statement or
report discloses any deficiencies or defaults described to the registered public
accountants of such Person to enable such accountants to render the certificates
provided for in Section 3.11.

     (d) In the event the Servicer, any subservicer or Reporting Subcontractor
is terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to Section 3.10 and Section 3.11
with respect to the period of time it was subject to this Agreement or provided
services with respect to the Trust or the Receivables. Notwithstanding anything
to the contrary contained herein, if the Servicer has exercised commercially
reasonable efforts to obtain any assessment or attestation required hereunder
from a Reporting Subcontractor, the failure by the Reporting Subcontractor to
provide such attestation on or assessment shall not constitute a breach
hereunder by the Servicer.

     (e) Notwithstanding anything in this Section 3.10 to the contrary, any
certification, assessment of compliance or accountant’s attestation required by
this Section 3.10 may be replaced by any similar certification, assessment or
attestation using other procedures or attestation standards which are now or in
the future in use by servicers of comparable assets, and which otherwise comply
with any rule, regulation, “no action” letter, telephone interpretation or
similar guidance promulgated by the Commission.

     SECTION 3.11 Annual Independent Registered Public Accountant’s Report. The
Servicer shall cause a firm of independent registered public accountants, who
may also render other services to the Servicer, the Seller or the Depositor, to
deliver to the Owner Trustee and the Indenture Trustee within 90 days after the
end of each fiscal year of the Issuer (or if such day is not a Business Day, the
next Business Day) beginning March 30, 2008 with respect to the prior calendar
year (or such shorter period in the case of the first such report) the
attestation report that would be required to be filed in respect of the Trust
under the Exchange Act if periodic reports under Section 15(d) of the Exchange
Act, or any successor provision thereto, were required to be filed in respect of
the Trust. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act,
including, without

13

--------------------------------------------------------------------------------



limitation that in the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion. The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets, and which otherwise comply with any rule, regulation, “no action”
letter, telephone interpretation or similar guidance promulgated by the
Commission.

     SECTION 3.12 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to the Certificateholders, the Indenture
Trustee and the Noteholders access to the Receivable Files in such cases where
the Certificateholders, the Indenture Trustee or the Noteholders shall be
required by applicable statutes or regulations to review such documentation.
Access shall be afforded without charge, but only upon reasonable request and
during the normal business hours at the respective offices of the Servicer.
Nothing in this Section 3.12 shall affect the obligation of the Servicer to
observe any applicable law prohibiting disclosure of information regarding the
Obligors, and the failure of the Servicer to provide access to information as a
result of such obligation shall not constitute a breach of this Section 3.12.

     SECTION 3.13 Servicer Expenses. The Servicer shall be required to pay all
expenses incurred by it in connection with its activities hereunder, including
fees, expenses (including counsel fees and expenses) and disbursements of the
Owner Trustee and the Indenture Trustee, independent accountants, taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to Noteholders and Certificateholders.

     SECTION 3.14 [Reserved].

     SECTION 3.15 1934 Act Filings; Sarbanes-Oxley Act Requirements. The Issuer
hereby authorizes the Servicer and the Depositor, or either of them, to prepare,
sign, certify and file any and all reports, statements and information
respecting the Issuer and/or the Notes required to be filed pursuant to the
Exchange Act, and the rules thereunder. To the extent any documents are required
to be filed or any certification is required to be made with respect to the
Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Depositor, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

ARTICLE IV

DISTRIBUTIONS; RESERVE ACCOUNT; STATEMENTS TO NOTEHOLDERS AND CERTIFICATEHOLDERS

     SECTION 4.1 Accounts. (a) The Servicer shall, prior to the Closing Date,
cause to be established and maintained an Eligible Deposit Account in the name
“The Bank of New York, as Indenture Trustee, as secured party from USAA Auto
Owner Trust 2007-2”, initially at the corporate trust department of the
Indenture Trustee, which shall be designated as the “Collection Account”. The
Collection Account shall be under the sole dominion and control of the Indenture
Trustee; provided, that the Servicer may make deposits to and direct the
Indenture Trustee in writing to make withdrawals from the Collection Account in
accordance with the terms of the

14

--------------------------------------------------------------------------------



Basic Documents. The Collection Account will be established and maintained
pursuant to an account agreement which specifies New York law as the governing
law. In addition, the Collection Account shall be established and maintained at
an institution which agrees in writing that for so long as the Notes are
outstanding it will comply with entitlement orders (as defined in Article 8 of
the UCC) originated by the Indenture Trustee without further consent of the
Issuer. All monies deposited from time to time in the Collection Account shall
be held by the Indenture Trustee as secured party for the benefit of the
Noteholders and, after payment in full of the Notes, as agent of the Issuer and
as part of the Trust Property. All deposits to and withdrawals from the
Collection Account shall be made only upon the terms and conditions of the Basic
Documents. No checks shall be issued, printed or honored with respect to the
Collection Account.

     If the Servicer is required to remit collections pursuant to the first
sentence of Section 4.2, all amounts held in the Collection Account shall, to
the extent permitted by applicable law, rules and regulations, be invested, as
directed in writing by the Servicer, by the bank or trust company then
maintaining the Collection Account in specified Permitted Investments that
mature not later than the Business Day immediately prior to the Payment Date for
the Collection Period to which such amounts relate and such Permitted
Investments shall be held to maturity. All interest and other income (net of
losses and investment expenses) on funds on deposit in the Collection Account
shall be withdrawn from the Collection Account at the written direction of the
Servicer and shall be paid to the Servicer. The Indenture Trustee shall not be
liable for investment losses in Permitted Investments made in accordance with
directions from the Servicer. In the event that the Collection Account is no
longer to be maintained at the corporate trust department of the Indenture
Trustee, the Servicer shall, with the Indenture Trustee’s or Issuer’s assistance
as necessary, cause an Eligible Deposit Account to be established as the
Collection Account within ten (10) Business Days (or such longer period not to
exceed thirty (30) calendar days as to which each Rating Agency may consent) and
give written notice of the location and account number of such account to the
Indenture Trustee.

     (b) The Servicer shall, prior to the Closing Date, cause to be established
and maintained an Eligible Deposit Account in the name “The Bank of New York, as
Indenture Trustee, as secured party from USAA Auto Owner Trust 2007-2”,
initially at the corporate trust department of the Indenture Trustee, which
shall be designated as the “Principal Distribution Account”. The Principal
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee; provided, that the Servicer may make deposits to and direct
the Indenture Trustee in writing to make withdrawals from the Principal
Distribution Account in accordance with the terms of the Basic Documents. The
Principal Distribution Account will be established and maintained pursuant to an
account agreement which specifies New York law as the governing law. In
addition, the Principal Distribution Account shall be established and maintained
at an institution which agrees in writing that for so long as the Notes are
outstanding it will comply with entitlement orders (as defined in Article 8 of
the UCC) originated by the Indenture Trustee without further consent of the
Issuer. All monies deposited from time to time in the Principal Distribution
Account shall be held by the Indenture Trustee as secured party for the benefit
of the Noteholders and, after payment in full of the Notes, as agent of the
Issuer and as part of the Trust Property. All deposits to and withdrawals from
the Principal Distribution Account shall be made only upon the terms and
conditions of the Basic Documents.

15

--------------------------------------------------------------------------------



     (c) [Reserved].

     SECTION 4.2 Collections. Except as provided below, the Servicer shall remit
to the Collection Account within two (2) Business Days of the receipt thereof
(i) all payments by or on behalf of the Obligors (but excluding Purchased
Receivables) and (ii) all Liquidation Proceeds, both as collected during the
Collection Period; provided that the Bank, so long as it is acting as the
Servicer and no Event of Servicing Termination has occurred and is continuing,
may make remittances of collections on a less frequent basis than that specified
in the immediately preceding sentence. It is understood that such less frequent
remittances may be made only on the specific terms and conditions set forth
below in this Section 4.2 and only for so long as such terms and conditions are
fulfilled. Accordingly, notwithstanding the provisions of the first sentence of
this Section 4.2, the Servicer shall remit collections received during a
Collection Period to the Collection Account in immediately available funds by
10:00 a.m. New York City time on the Payment Date, but only for so long as the
Monthly Remittance Condition is satisfied. The Owner Trustee or the Indenture
Trustee shall not be deemed to have knowledge of any event or circumstance in
the definition of Monthly Remittance Condition that would require remittance by
the Servicer to the Collection Account within two (2) Business Days of receipt
as aforesaid unless the Owner Trustee or the Indenture Trustee has received
written notice of such event or circumstance from the Seller or the Servicer in
an Officer’s Certificate or from the holders of Notes evidencing not less than
25% of the principal amount of the Notes Outstanding or from the
Certificateholders of Certificates evidencing not less than 25% of the
Percentage Interests evidenced by the Certificates or a Trustee Officer in the
Corporate Trust Office with knowledge hereof or familiarity herewith has actual
knowledge of such event or circumstance. For purposes of this Article IV the
phrase “payments by or on behalf of Obligors” shall mean payments made by
Persons other than the Servicer or by other means.

     SECTION 4.3 Application of Collections. For the purposes of this Agreement,
as of the close of business on the last day of each Collection Period, all
collections for the Collection Period with respect to each Receivable shall be
applied by the Servicer in accordance with the terms of the related Receivable
consistent with the Servicer’s customary standards, policies and procedures.

     SECTION 4.4 Advances. (a) As of each Determination Date, the Servicer shall
make a payment with respect to each Receivable (other than a Defaulted
Receivable) equal to the excess, if any, of (x) the product of the Principal
Balance of such Receivable as of the first day of the related Collection Period
and one-twelfth of the Annual Percentage Rate (as adjusted downward, as the case
may be, in accordance with the Servicemembers Civil Relief Act or pursuant to
Section 3.2) on such Receivable (calculated on the basis of a 360-day year of
twelve 30-day months), over (y) the interest actually received by the Servicer
with respect to such Receivable from the Obligor or from payment of the Purchase
Amount during or with respect to such Collection Period. The Servicer shall
deposit all such Advances into the Collection Account in immediately available
funds no later than, 10:00 a.m. New York City time, on the Payment Date.
Notwithstanding the foregoing, the Servicer may elect not to make any Advance
with respect to a Receivable to the extent that the Servicer, in its sole
discretion, shall determine that such Advance is not recoverable from subsequent
payments on such Receivable or from withdrawals from the Reserve Account. To the
extent that the amount set forth in clause (y) above with respect to a
Receivable is greater than the amount set forth in clause (x) above with respect

16

--------------------------------------------------------------------------------



thereto, such excess amount shall be distributed to the Servicer pursuant to
Section 4.6(b). In addition, in the event that a Receivable becomes a Defaulted
Receivable, Outstanding Advances in respect of that Receivable shall be
reimbursed to the extent of interest Collections with respect to such Receivable
and, if such amounts are insufficient, from amounts on deposit in the Reserve
Account, and if such amounts are not sufficient, from amounts on deposit in the
Collection Account. The Servicer shall not make any advance with respect to
principal of Receivables.

     (b) The Servicer shall deposit in the Collection Account the aggregate
Advances on the Receivables pursuant to Section 4.4(a). To the extent that the
Servicer fails to make an Advance pursuant to Section 4.4(a) on the date
required, the Servicer shall so notify the Issuer and the Indenture Trustee in
writing specifying the amount of the Advance and the Receivable to which such
Advance related, and the Indenture Trustee shall withdraw such amount (or, if
determinable by the Servicer, such portion of such amount as does not represent
advances for delinquent interest) from the Reserve Account and deposit such
amount in the Collection Account.

     SECTION 4.5 Additional Deposits. (a) The Depositor and the Servicer shall
deposit in the Collection Account the aggregate Purchase Amounts with respect to
Purchased Receivables pursuant to Sections 2.3 and 3.7, respectively, and the
Servicer shall deposit therein all Purchase Amounts to be paid under Section
8.1. All such deposits with respect to a Collection Period shall be made, in
immediately available funds no later than 10:00 a.m. New York City time, on the
Payment Date related to such Collection Period.

     (b) The Indenture Trustee, in accordance with the written instructions of
the Servicer, shall, on each Payment Date, make a withdrawal from the Reserve
Account (i) first, in an amount equal to the Reserve Account Excess Amount for
such Payment Date and (ii) second, in an amount equal to the amount (if
positive) calculated by the Servicer pursuant to the second sentence of Section
4.6(b) and deposit such amounts in the Collection Account.

     SECTION 4.6 Distributions. (a) On each Payment Date, the Indenture Trustee
shall cause the transfer and distribution of the amounts set forth in the
Servicer’s Certificate for such Payment Date from the Collection Account to the
Servicer, in immediately available funds, for repayment of Outstanding Advances
pursuant to Section 4.4(a).

     (b) The Servicer shall on or before each Determination Date calculate the
Available Collections, the Reserve Account Excess Amount, the Available Funds,
the Servicing Fee and all unpaid Servicing Fees from prior Collection Periods,
if any, the Accrued Class A Note Interest, the Accrued Class B Note Interest,
the First Priority Principal Payment, if any, and the Regular Principal
Distribution Amount. In addition, the Servicer shall calculate on or before each
Determination Date the difference, if any, between the Total Required Payment
and the Available Funds and, pursuant to Section 4.5(b), the Indenture Trustee
shall withdraw funds from the Reserve Account in an amount equal to the lesser
of such difference (if positive) or the balance of such Reserve Account.

     (c) On each Payment Date, the Servicer shall instruct the Indenture Trustee
(based on the information contained in the Servicer’s Certificate delivered on
or before the related Determination Date pursuant to Section 3.9), to make the
following withdrawals from the

17

--------------------------------------------------------------------------------



Collection Account and make deposits, distributions and payments, to the extent
of Available Funds for such Payment Date (including funds, if any, deposited in
the Collection Account from the Reserve Account pursuant to Section 4.5(b)), in
the following order of priority:

     (i) first, to the Servicer, the Servicing Fee and all unpaid Servicing Fees
from prior Collection Periods;

     (ii) second, to the Class A Noteholders, the Accrued Class A Note Interest
for such Payment Date; provided that if there are not sufficient funds available
to pay the entire amount of the Accrued Class A Note Interest, the amounts
available shall be applied to the payment of such interest on the Class A Notes
on a pro rata basis;

     (iii) third, to the Class A Noteholders, the First Priority Principal
Payment, if any, for such Payment Date to be distributed in the same priority as
described under Section 4.6(d) of this Agreement;

     (iv) fourth, to the Class B Noteholders, the Accrued Class B Note Interest
for such Payment Date;

     (v) fifth, to the Principal Distribution Account, the Regular Principal
Distribution Amount (less any amounts distributed under clause (iii) above) for
such Payment Date;

     (vi) sixth, if such Payment Date is a Final Scheduled Payment Date for any
Class, to the Principal Distribution Account, the amount necessary to reduce the
remaining principal amount of such Class to zero after giving effect to the
amount, if any, to be applied on such Payment Date to such Class from funds
deposited pursuant to clauses (iii) and (v) above;

     (vii) seventh, to the Reserve Account, the amount, if any, required to
reinstate the amount in the Reserve Account up to the Specified Reserve Balance
for such Payment Date;

     (viii) eighth, to the Indenture Trustee and the Owner Trustee, all amounts
due for fees, expenses and indemnification pursuant to Section 6.7 of the
Indenture and Section 7.1 of the Trust Agreement, respectively, and not
previously paid;

     (ix) ninth, to the Servicer, the legal expenses and costs, if any, payable
pursuant to Sections 6.4(b) and (c), and

     (x) tenth, to the Certificateholder, any remaining Available Funds for such
Payment Date.

Notwithstanding the foregoing in this Section 4.6(c),

     (A) if the Notes have been accelerated after an Event of Default specified
in Section 5.1(iii) of the Indenture, then the Servicer shall instead instruct
the Indenture Trustee to apply Available Funds in the following order of
priority:

18

--------------------------------------------------------------------------------



(1) to the Indenture Trustee and the Owner Trustee, all amounts due for fees,
expenses and indemnification under Section 6.7 of the Indenture and Section 7.1
of the Trust Agreement, respectively, and not previously paid;

(2) to the Servicer, the Servicing Fee and all unpaid Servicing Fees from prior
Collection Periods;

(3) to the Class A Noteholders, the Accrued Class A Note Interest for such
Payment Date; provided that if there are not sufficient funds available to pay
the entire amount of the Accrued Class A Note Interest, the amounts available
shall be applied to the payment of such interest on the Class A Notes on a pro
rata basis;

(4) to the Class A Noteholders, the First Priority Principal Payment, if any,
for such Payment Date to be distributed in the same priority as described under
Section 4.6(e) of this Agreement;

(5) to the Class B Noteholders, the Accrued Class B Note Interest for such
Payment Date;

(6) first, to the holders of the Class A-1 Notes in reduction of principal until
the principal amount of the Class A-1 Notes has been paid in full, and then to
the holders of the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes
on a pro rata basis in reduction of principal until the principal amount of such
Class A Notes has been paid in full;

(7) to the holders of the Class B Notes in reduction of principal until the
principal amount of the Class B Notes has been paid in full;

(8) to the Servicer, legal expenses and costs, if any, incurred pursuant to
Sections 6.4(b) and (c); and

(9) to the Certificateholder, any remaining Available Funds for such Payment
Date; and

     (B) if the Notes have been accelerated after an Event of Default specified
in Section 5.1(i), (ii), (iv) or (v) of the Indenture, then the Servicer shall
instead instruct the Indenture Trustee to apply Available Funds in the following
order of priority:

(1) to the Indenture Trustee and the Owner Trustee, all amounts due for fees,
expenses and indemnification under Section 6.7 of the Indenture and Section 7.1
of the Trust Agreement, respectively, and not previously paid;

19

--------------------------------------------------------------------------------



(2) to the Servicer, the Servicing Fee and all unpaid Servicing Fees from prior
Collection Periods;

(3) to the Class A Noteholders, the Accrued Class A Note Interest for such
Payment Date; provided that if there are not sufficient funds available to pay
the entire amount of the Accrued Class A Note Interest, the amounts available
shall be applied to the payment of such interest on the Class A Notes on a pro
rata basis;

(4) first, to the holders of the Class A-1 Notes in reduction of principal until
the principal amount of the Class A-1 Notes has been paid in full, and then to
the holders of the Class A-2 Notes, the Class A-3 Notes and the Class A-4 Notes
on a pro rata basis in reduction of principal until the principal amount of such
Class A Notes has been paid in full;

(5) to the Class B Noteholders, first, the Accrued Class B Note Interest for
such Payment Date and second, in reduction of principal until the principal
amount of the Class B Notes has been paid in full;

(6) to the Servicer, legal expenses and costs incurred pursuant to Sections
6.4(b) and (c); and

(7) to the Certificateholder, any remaining Available Funds for such Payment
Date.

     (d) If the Notes have not been accelerated because of an Event of Default,
then on each Payment Date the Servicer shall instruct the Indenture Trustee
(based on the information contained in the Servicer’s Certificate delivered on
or before the related Determination Date pursuant to Section 3.9), to withdraw
the funds deposited in the Principal Distribution Account on such Payment Date
and make distributions and payments in the following order of priority:

     (i) first, to the holders of the Class A-1 Notes on a pro rata basis in
reduction of principal until the principal amount of the Class A-1 Notes has
been paid in full;

     (ii) second, to the holders of the Class A-2 Notes on a pro rata basis in
reduction of principal until the principal amount of the Class A-2 Notes has
been paid in full;

     (iii) third, to the holders of the Class A-3 Notes on a pro rata basis in
reduction of principal until the principal amount of the Class A-3 Notes has
been paid in full;

     (iv) fourth, to the holders of the Class A-4 Notes on a pro rata basis in
reduction of principal until the principal amount of the Class A-4 Notes has
been paid in full; and

20

--------------------------------------------------------------------------------



     (v) fifth, to the holders of the Class B Notes on a pro rata basis in
reduction of principal until the principal amount of the Class B Notes has been
paid in full.

Any funds remaining on deposit in the Principal Distribution Account shall be
paid to the Indenture Trustee and the Owner Trustee to the extent, if any, of
amounts due to them hereunder that are unpaid, then to the Servicer any amounts
payable pursuant to Sections 6.4(b) and (c) and then to the Certificateholder.

     (e) Notwithstanding the foregoing in Section 4.6(d), if the Notes have been
accelerated after an Event of Default, then on each Payment Date the Servicer
shall instruct the Indenture Trustee (based on the information contained in the
Servicer’s Certificate delivered on or before the related Determination Date
pursuant to Section 3.9), to withdraw the funds deposited in the Principal
Distribution Account on such Payment Date and pay them, first, to the holders of
the Class A-1 Notes until the principal amount of the Class A-1 Notes has been
paid in full, then, to the holders of the Class A-2 Notes, Class A-3 Notes and
Class A-4 Notes on a pro rata basis in reduction of principal until the
principal amount of the Class A Notes has been paid in full and then to the
holders of the Class B Notes in reduction of principal until the principal
amount of the Class B Notes has been paid in full.

     (f) [Reserved.]

     SECTION 4.7 Reserve Account. (a) (i) The Servicer shall, prior to the
Closing Date, cause to be established and maintained an Eligible Deposit Account
in the name “The Bank of New York, as Indenture Trustee, as secured party from
USAA Auto Owner Trust 2007-2”, initially at the corporate trust department of
the Indenture Trustee, which shall be designated as the “Reserve Account” (the
Reserve Account, together with the Collection Account (including the Principal
Distribution Account), the “Trust Accounts”). The Reserve Account shall be under
the sole dominion and control of the Indenture Trustee; provided, that the
Servicer may make deposits to the Reserve Account in accordance with the Basic
Documents. The Reserve Account will be established and maintained pursuant to an
account agreement which specifies New York law as the governing law. In
addition, the Reserve Account shall be established and maintained at an
institution which agrees in writing that for so long as the Notes are
Outstanding it will comply with entitlement orders (as defined in Article 8 of
the UCC) originated by the Indenture Trustee without further consent of the
Issuer. On the Closing Date, the Depositor shall deposit the Reserve Initial
Deposit into the Reserve Account. The Reserve Account and all amounts,
securities, investments, financial assets and other property deposited in or
credited to the Reserve Account (such amounts, the “Reserve Account Property”)
shall be held by the Indenture Trustee as secured party for the benefit of the
Noteholders and, after payment in full of the Notes, as agent of the Owner
Trustee and as part of the Trust Property, and all deposits to and withdrawals
from the Reserve Account shall be made only upon the terms and conditions of the
Basic Documents. No checks shall be issued, printed or honored with respect to
the Reserve Account.

     The Reserve Account Property shall, to the extent permitted by applicable
law, rules and regulations, be invested, as directed in writing by holders of
Certificates holding not less than a majority of the Percentage Interests
evidenced by the Certificates, by the bank or trust company then maintaining the
Reserve Account in Permitted Investments that mature not later than the next
Payment Date or such later date that satisfies the Rating Agency Condition, and
such

21

--------------------------------------------------------------------------------



Permitted Investments shall be held to maturity. If The Bank of New York is the
Indenture Trustee, in the absence of written direction, all funds shall be
retained uninvested. Additionally, amounts in the Reserve Account will be
retained uninvested in the circumstances described in Section 8.3(c) of the
Indenture. All interest and other income (net of losses and investment expenses)
on funds on deposit in the Reserve Account shall be deposited therein. The
Indenture Trustee shall not be liable for investment losses in Permitted
Investments made in accordance with directions from the investment instructions
received from holders of the Certificates as provided above. In the event the
Reserve Account is no longer to be maintained at the corporate trust department
of the Indenture Trustee, the Servicer shall, with the Indenture Trustee’s or
Owner Trustee’s assistance as necessary, cause an Eligible Deposit Account to be
established as the Reserve Account within ten (10) Business Days (or such longer
period not to exceed thirty (30) calendar days as to which each Rating Agency
may consent) and give written notice of the location and account number of such
account to the Indenture Trustee.

     (ii) With respect to Reserve Account Property:

     (A) any Reserve Account Property that is a “financial asset” as defined in
Section 8-102(a)(9) of the UCC shall be physically delivered to, or credited to
an account in the name of, the institution maintaining the Reserve Account in
accordance with such institution’s customary procedures such that such
institution establishes a “securities entitlement” in favor of the Indenture
Trustee with respect thereto; and

     (B) any Reserve Account Property that is held in deposit accounts shall be
held solely in the name of the Indenture Trustee at one or more depository
institutions having the Required Rating and each such deposit account shall be
subject to the exclusive custody and control of the Indenture Trustee and the
Indenture Trustee shall have sole signature authority with respect thereto.

     (iii) Except for any deposit accounts specified in clause (ii)(B) above,
the Reserve Account shall only be invested in securities or in other assets
which the institution maintaining the Reserve Account agrees to treat as
“financial assets” as defined in Section 8-102(a)(9) of the UCC.

     (b) If the Servicer pursuant to Section 4.4 determines on or before any
Determination Date that it is required to make an Advance and does not do so
from its own funds, the Servicer shall promptly instruct the Indenture Trustee
in writing to draw funds, in an amount specified by the Servicer, from the
Reserve Account and deposit them in the Collection Account to cover any
shortfall. Such payment shall be deemed to have been made by the Servicer
pursuant to Section 4.4 for purposes of making distributions pursuant to this
Agreement, but shall not otherwise satisfy the Servicer’s obligation to deliver
the amount of the Advances to the Indenture Trustee, and the Servicer shall
within two (2) Business Days replace any funds in the Reserve Account so used.

     (c) Following the payment in full of the aggregate principal amount of the
Notes and of all other amounts owing or to be distributed hereunder or under the
Indenture or the Trust

22

--------------------------------------------------------------------------------



Agreement to Noteholders, the Indenture Trustee and the Owner Trustee, any
remaining Reserve Account Property shall be distributed to the
Certificateholder.

     SECTION 4.8 Net Deposits. For so long as (i) the Bank shall be the Servicer
and (ii) the Servicer shall be entitled, pursuant to Section 4.2, to remit
collections on a monthly basis rather than within two (2) Business Days of
receipt, the Bank may make the remittances pursuant to Sections 4.2, 4.4 and 4.5
above, net of amounts to be distributed to the Bank pursuant to Section 4.6(c).
Nonetheless, the Servicer shall account for all of the above described
remittances and distributions except for the Supplemental Servicing Fee in the
Servicer’s Certificate as if the amounts were deposited and/or transferred
separately.

     SECTION 4.9 Statements to Noteholders and Certificateholders. On the
Business Day prior to each Payment Date, the Servicer shall provide to the
Indenture Trustee (with copies to the Rating Agencies, each Note Paying Agent
and the Depositor) for the Indenture Trustee to make available to each
Noteholder of record as of the most recent Record Date and to the Owner Trustee
for the Owner Trustee to forward to each Certificateholder of record as of the
most recent Record Date a statement based on information in the Servicer’s
Certificate furnished pursuant to Section 3.9, setting forth for the Collection
Period relating to such Payment Date the following information as to the Notes
and the Certificates to the extent applicable:

     (i) the amount of such distribution allocable to principal allocable to the
Notes and to the Certificates;

     (ii) the amount of such distribution allocable to interest allocable to the
Notes and the Certificates;

     (iii) the amount of such distribution allocable to draws from the Reserve
Account, if any;

     (iv) the number of Receivables and the Pool Balance as of the beginning of
business on the first day of the preceding Collection Period and the close of
business on the last day of the preceding Collection Period;

     (v) the Specified Reserve Balance as of such Payment Date;

     (vi) the amount of the Servicing Fee paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees and
the change in such amount from that of the prior Payment Date;

     (vii) the amounts of the Class A Noteholders’ Interest Carryover Shortfall
and the Class B Noteholders’ Interest Carryover Shortfall, if any, on such
Payment Date and the change in such amounts from the preceding Payment Date;

     (viii) the aggregate outstanding principal amount of each Class of Notes
and the Note Pool Factor for each Class of Notes as of such Payment Date;

     (ix) the amount of any previously due and unpaid payment of principal of
the Notes, and the change in such amount from that of the prior Payment Date;

23

--------------------------------------------------------------------------------



     (x) [reserved];

     (xi) the balance of the Reserve Account on such Payment Date, after giving
effect to distributions made on such Payment Date and the change in such balance
from the preceding Payment Date;

     (xii) [reserved];

     (xiii) the aggregate Purchase Amount of Receivables repurchased by the
Depositor or the Seller or purchased by the Servicer, if any, with respect to
the related Collection Period;

     (xiv) the amount of Advances, if any, on such Payment Date;

     (xv) the aggregate Collections for the related Collection Period;

     (xvi) the aggregate Principal Balance of the Receivables that became
designated as Defaulted Receivables during the related Collection Period;

     (xvii) the applicable Record Dates, Interest Period and Determination Dates
for calculating distributions and the actual Payment Date;

     (xviii) the amount of Collections received on the Receivables and any other
assets of the Trust for the related Collection Period and any fees and expenses
of the Trust paid with respect to the Collection Period;

     (xix) delinquency and loss information for the Receivables for the related
Collection Period; and

     (xx) information on any coverage ratios or performance triggers, if
applicable, including the Specified Reserve Reduction Trigger, and an indication
if such triggers have been reached.

     In addition, such statements may be made available to the Noteholders and
Certificateholders of record by being posted by the Indenture Trustee on its
website at www.bnyinvestorreporting.com. Access to such statements posted to
such website shall be limited to Noteholders and Certificateholders only. The
Indenture Trustee shall take whatever steps it believes in its sole discretion
to be necessary to so limit access to such statements on such website.

ARTICLE V

THE DEPOSITOR

     SECTION 5.1 Representations, Warranties and Covenants of Depositor.

     (a) The Depositor makes the following representations and warranties on
which the Issuer is deemed to have relied in acquiring the Trust Property. The
representations and

24

--------------------------------------------------------------------------------



warranties speak as of the execution and delivery of this Agreement and shall
survive the conveyance of the Trust Property, by the Depositor to the Issuer and
the pledge thereof by the Issuer to the Indenture Trustee pursuant to the
Indenture:

     (i) Organization and Good Standing. The Depositor is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Delaware, with all requisite power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has, power,
authority, and legal right to acquire and own the Receivables.

     (ii) Power and Authority. The Depositor has all requisite power and
authority to execute and deliver this Agreement and the other Basic Documents to
which it is a party and to carry out their terms; the Depositor has full power
and authority to sell and assign the property to be sold, and assigned to and
deposited with the Issuer, and the Depositor shall have duly authorized such
sale and assignment to the Issuer by all necessary limited liability company
action; and the execution, delivery, and performance of this Agreement and the
other Basic Documents to which the Depositor is a party have been duly
authorized, executed and delivered by the Depositor by all necessary limited
liability company action.

     (iii) Binding Obligations. This Agreement, when duly executed and delivered
by the other parties hereto, constitutes a legal, valid, and binding obligation
of the Depositor enforceable against the Depositor in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting creditors’ rights in general and
by general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

     (iv) No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents to which the Depositor is a party
and the fulfillment of the terms hereof and thereof do not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement of the Depositor, or conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement, or other instrument to which
the Depositor is a party or by which it is bound, (ii) result in the creation or
imposition of any lien upon any of its properties pursuant to the terms of any
such indenture, agreement, or other instrument, or (iii) violate any law or, to
the best of the Depositor’s knowledge, any order, rule, or regulation applicable
to the Depositor of any court or of any federal or state regulatory body,
administrative agency, or other governmental instrumentality having jurisdiction
over the Depositor or its properties.

     (v) No Proceedings. There are no proceedings or investigations pending, or,
to the best of the Depositor’s knowledge, threatened, before any court,
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Depositor or its properties (i) asserting the
invalidity of this Agreement, any of the other

25

--------------------------------------------------------------------------------



Basic Documents or the Securities, (ii) seeking to prevent the issuance of the
Securities or the consummation of any of the transactions contemplated by this
Agreement or the other Basic Documents, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by the
Depositor of its obligations under, or the validity or enforceability of, this
Agreement, any of the other Basic Documents or the Securities or (iv) relating
to the Depositor and which might adversely affect the federal income tax
attributes of the Securities.

     (vi) Security Interest Representation. This Agreement creates a valid and
continuing security interest (as defined in the applicable UCC) in the
Receivables that is in existence in favor of the Issuer, which security interest
is prior to all other liens, and is enforceable as such as against creditors of
and purchasers from the Depositor, which security interest will be assigned to
the Indenture Trustee pursuant to the Indenture. Other than the security
interest granted to the Issuer, the Depositor has not pledged, assigned,
transferred or sold, a security interest in, or otherwise conveyed any of the
Receivables, the Depositor has not authorized the filing of and is not aware of
any financing statements against the Depositor that include a description of
such Receivables other than the financing statements in favor of the Issuer and
the Indenture Trustee, and the Depositor is not aware of any judgment or tax
lien filing against it.

     (b) The Depositor covenants that it shall provide, or cause the Servicer to
provide, in a timely manner the certifications required by Section 302 of the
Sarbanes-Oxley Act of 2002.

     SECTION 5.2 Liability of Depositor; Indemnities. The Depositor shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement, and hereby agrees to the
following:

     (a) The Depositor shall indemnify, defend, and hold harmless the Issuer,
the Owner Trustee and the Indenture Trustee from and against any taxes that may
at any time be asserted against any such Person with respect to, and as of the
date of, the conveyance of the Receivables to the Issuer or the issuance and
original sale of the Notes and the Certificates, including any sales, gross
receipts, general corporation, tangible personal property, privilege, or license
taxes (but, in the case of the Issuer, not including any taxes asserted with
respect to ownership of the Receivables or federal or state income taxes arising
out of the transactions contemplated by this Agreement and the other Basic
Documents) and costs and expenses in defending against the same.

     (b) The Depositor shall indemnify, defend, and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholders from and against any loss, liability or expense incurred by
reason of (i) the Depositor’s willful misfeasance, bad faith, or negligence in
the performance of its duties under this Agreement, or by reason of reckless
disregard of its obligations and duties under this Agreement and (ii) the
Depositor’s violation of federal or State securities laws in connection with the
registration or the sale of the Notes or the Certificates.

     (c) Indemnification under this Section 5.2 shall survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination of
this Agreement and shall

26

--------------------------------------------------------------------------------



include, without limitation, reasonable fees and expenses of counsel and
expenses of litigation. If the Depositor shall have made any indemnity payments
pursuant to this Section 5.2 and the Person to or on behalf of whom such
payments are made thereafter shall collect any of such amounts from others, such
Person shall promptly repay such amounts to the Depositor, without interest.

     SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of
Depositor. Any Person (i) into which the Depositor may be merged or
consolidated, (ii) resulting from any merger, conversion, or consolidation to
which the Depositor shall be a party, or (iii) succeeding to the business of the
Depositor, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Depositor under this Agreement,
will be the successor to the Depositor under this Agreement without the
execution or filing of any document or any further act on the part of any of the
parties to this Agreement. The Depositor shall provide notice of any merger,
conversion, consolidation, or succession pursuant to this Section 5.3 to the
Rating Agencies.

     SECTION 5.4 Limitation on Liability of Depositor and Others. The Depositor
and any officer or employee or agent of the Depositor may rely in good faith on
the advice of counsel or on any document of any kind, prima facie properly
executed and submitted by any Person respecting any matters arising hereunder.
The Depositor shall not be under any obligation to appear in, prosecute, or
defend any legal action that shall not be incidental to its obligations under
this Agreement, and that in its opinion may involve it in any expense or
liability.

     SECTION 5.5 Depositor May Own Notes or Certificates. The Depositor, and any
Affiliate of the Depositor, may in its individual or any other capacity become
the owner or pledgee of Notes or Certificates with the same rights as it would
have if it were not the Depositor or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Basic Documents. Except as set forth
herein or in the other Basic Documents, Notes and Certificates so owned by or
pledged to the Depositor or any such Affiliate shall have an equal and
proportionate benefit under the provisions of this Agreement and the other Basic
Documents, without preference, priority, or distinction as among all of the
Notes and Certificates.

ARTICLE VI

THE SERVICER

     SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations on which the Issuer is deemed to have relied in acquiring the
Trust Property. The representations speak as of the execution and delivery of
this Agreement and shall survive the conveyance of the Trust Property to the
Issuer and the pledge thereof by the Issuer pursuant to the Indenture:

     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a federally chartered savings association or
corporation and is in good standing under the laws of the United States of
America or its state of incorporation, with power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, power,

27

--------------------------------------------------------------------------------



authority, and legal right to acquire, own, sell, and service the Receivables
and to hold the Receivable Files as custodian on behalf of the Indenture
Trustee.

     (b) Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their terms; and the execution, delivery, and
performance of this Agreement and the other Basic Documents to which it is a
party shall have been duly authorized, executed and delivered by the Servicer by
all necessary corporate action.

     (c) Binding Obligations. This Agreement constitutes a legal, valid, and
binding obligation of the Servicer enforceable in accordance with its terms
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, liquidation or other similar laws and equitable principles
relating to or affecting the enforcement of creditors’ rights in general and by
general principles of equity regardless of whether such enforceability is
considered in a proceeding in equity or law.

     (d) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Basic Documents to which the Servicer is a party and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, nor constitute (i) (with or without notice
or lapse of time) a default under, the articles of association or bylaws of the
Servicer, or conflict with or breach any of the material terms or provisions of,
or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, or other instrument to which the Servicer is a party or by
which it shall be bound, (ii) result in the creation or imposition of any lien
upon any of its properties pursuant to the terms of any such indenture,
agreement, or other instrument or (iii) violate any law or, to the best of the
Servicer’s knowledge, any order, rule, or regulation applicable to the Servicer
of any court or of any federal or state regulatory body, administrative agency,
or other governmental instrumentality having jurisdiction over the Servicer or
its properties.

     (e) No Proceedings. There are no proceedings or investigations pending, or
to the best of the Servicer’s knowledge, threatened, before any court,
regulatory body, administrative agency, or other governmental instrumentality
having jurisdiction over the Servicer or its properties (i) asserting the
invalidity of this Agreement, any of the other Basic Documents or the
Securities, (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by this Agreement and the
other Basic Documents, (iii) seeking any determination or ruling that might
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement, any of
the other Basic Documents or the Securities, or (iv) relating to the Servicer
and which might adversely affect the federal income tax attributes of the
Securities.

     (f) Fidelity Bond. The Servicer maintains a fidelity bond in such form and
amount as is customary for banks acting as custodian of funds and documents in
respect of retail automotive installment sales contracts.

     (g) Qualifying Income. The Servicer will assist the Issuer in meeting its
responsibility under Section 2.4 of the Indenture and Section 2.11 of the Trust
Agreement that at least 90% of the Issuer’s gross income for each taxable year
of the Issuer will constitute

28

--------------------------------------------------------------------------------



“qualifying income” under Section 7704(d) of the Internal Revenue Code of 1986,
as amended in the form of interest and gains from the receivables and other
qualifying income.

     SECTION 6.2 Indemnities of Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:

     (a) The Servicer shall defend, indemnify and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholders
and the Depositor from and against any and all costs, expenses, losses, damages,
claims and liabilities, arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle.

     (b) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Depositor and the Indenture Trustee from and against any
taxes that may at any time be asserted against any such Person with respect to
the transactions contemplated herein or in the other Basic Documents, if any,
including, without limitation, any sales, gross receipts, general corporation,
tangible personal property, privilege, or license taxes (but, in the case of the
Issuer, not including any taxes asserted with respect to, and as of the date of,
the conveyance of the Receivables to the Issuer or the issuance and original
sale of the Notes and the Certificates, or asserted with respect to ownership of
the Receivables, or federal or state income taxes arising out of the
transactions contemplated by this Agreement and the other Basic Documents) and
costs and expenses in defending against the same.

     (c) The Servicer shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholders
and the Depositor from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance, or bad faith of the Servicer in the
performance of its duties under this Agreement or any other Basic Document to
which it is a party, or by reason of reckless disregard of its obligations and
duties under this Agreement or any other Basic Document to which it is a party.

     (d) The Servicer shall indemnify, defend, and hold harmless the Owner
Trustee and the Indenture Trustee, as applicable, from and against all costs,
expenses, losses, claims, damages, and liabilities arising out of or incurred in
connection with the acceptance or performance of the trusts and duties contained
herein and in the other Basic Documents, if any, except to the extent that such
cost, expense, loss, claim, damage, or liability: (i) shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
the Owner Trustee or the Indenture Trustee, as applicable; (ii) in the case of
the Owner Trustee, shall arise from the Owner Trustee’s breach of any of its
representations or warranties set forth in Section 6.9 of the Trust Agreement
or, in the case of the Indenture Trustee, from the Indenture Trustee’s breach of
any of its representations or warranties set forth in the Indenture; or (iii) in
the case of the Indenture Trustee, shall arise out of or be incurred in
connection with the performance by the Indenture Trustee of the duties of a
Successor Servicer hereunder.

29

--------------------------------------------------------------------------------



     (e) Indemnification under this Section 6.2 by the Bank (or any successor
thereto pursuant to Section 7.2) as Servicer, with respect to the period such
Person was the Servicer, shall survive the termination of such Person as
Servicer or a resignation by such Person as Servicer as well as the termination
of this Agreement or the resignation or removal of the Owner Trustee or the
Indenture Trustee and shall include reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer shall have made any indemnity payments
pursuant to this Section 6.2 and the Person to or on behalf of whom such
payments are made thereafter shall collect any of such amounts from others, such
Person shall promptly repay such amounts to the Servicer, without interest.

     SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer shall be a party, (iii) succeeding to the business of the Servicer or
(iv) 50% or more of the equity of which is owned, directly or indirectly, by the
United Services Automobile Association, which Person in any of the foregoing
cases executes an agreement of assumption to perform every obligation of the
Servicer under this Agreement, will be the successor to the Servicer under this
Agreement without the execution or filing of any paper or any further act on the
part of any of the parties to this Agreement. The Servicer shall provide prior
notice of the effective date of any merger, conversion, consolidation or
succession pursuant to this Section 6.3 to the Rating Agencies, the Indenture
Trustee and the Depositor. The Servicer shall provide the Depositor in writing
such information as reasonably requested by the Depositor to comply with its
Exchange Act reporting obligations with respect to a successor Servicer.

     SECTION 6.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Issuer, the Noteholders or the
Certificateholders, except as provided under this Agreement, for any action
taken or for refraining from the taking of any action pursuant to this Agreement
or for errors in judgment; provided, however, that this provision shall not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties or by reason of reckless disregard of obligations and
duties under this Agreement, or by reason of negligence in the performance of
its duties under this Agreement. The Servicer and any director, officer or
employee or agent of the Servicer may rely in good faith on any Opinion of
Counsel or on any Officer’s Certificate of the Depositor or certificate of
auditors believed to be genuine and to have been signed by the proper party in
respect of any matters arising under this Agreement.

     (b) Except as provided in this Agreement, the Servicer shall not be under
any obligation to appear in, prosecute, or defend any legal action that shall
not be incidental to its duties to service the Receivables in accordance with
this Agreement, and that in its opinion may involve it in any expense or
liability; provided, however, that the Servicer may undertake any reasonable
action that it may deem necessary or desirable in respect of this Agreement and
the rights and duties of the parties to this Agreement and the interests of the
Noteholders and Certificateholders under this Agreement. In such event, the
legal expenses and costs of such action and any liability resulting therefrom
shall be expenses, costs and liabilities of the Issuer, and the Servicer shall
be entitled to be reimbursed therefor. Any amounts due the Servicer pursuant to
this subsection shall be payable on a Payment Date from the Available
Collections

30

--------------------------------------------------------------------------------



on deposit in the Collection Account only after all payments required to be made
on such date to the Noteholders and the Servicer have been made, and deposits of
any amount required to be deposited into the Reserve Account pursuant to Section
4.6(c)(vii) to maintain the amount on deposit therein (exclusive of investment
income and earnings on amounts on deposit therein) at the Specified Reserve
Balance on such date have been made.

     (c) The Servicer and any director or officer or employee or agent of the
Servicer shall be indemnified by the Trust and held harmless against any loss,
liability, or expense including reasonable attorneys’ fees and expenses incurred
in connection with any legal action relating to the performance of the
Servicer’s duties under this Agreement, other than (i) any loss or liability
otherwise reimbursable pursuant to this Agreement; (ii) any loss, liability, or
expense incurred solely by reason of the Servicer’s willful misfeasance,
negligence, or bad faith in the performance of its duties hereunder or by reason
of reckless disregard of its obligations and duties under this Agreement; and
(iii) any loss, liability, or expense for which the Issuer is to be indemnified
by the Servicer under this Agreement. Any amounts due the Servicer pursuant to
this subsection shall be payable on a Payment Date from the Available Funds on
deposit in the Collection Account only after all payments required to be made on
such date to the Noteholders and the Servicer have been made, and deposits of
any amount required to be deposited into the Reserve Account pursuant to Section
4.6(c)(vii) to maintain the amount on deposit therein (exclusive of investment
income and earnings on amounts on deposit therein) at the Specified Reserve
Balance on such date have been made.

     SECTION 6.5 Delegation of Duties. The Servicer may at any time perform
specific duties as servicer under this Agreement through sub-contractors;
provided that no such delegation or subcontracting shall relieve the Servicer of
its responsibilities with respect to such duties as to which the Servicer shall
remain primarily responsible and the Servicer shall be solely responsible for
the fees of any such sub-contractors.

     SECTION 6.6 Servicer Not to Resign as Servicer. Subject to the provisions
of Section 6.3, the Servicer shall not resign from its obligations and duties
under this Agreement except upon determination that the performance of its
duties under this Agreement shall no longer be permissible under applicable law.
Notice of any such determination permitting the resignation of the Servicer
shall be communicated to the Owner Trustee, the Indenture Trustee and the
Depositor at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the Owner Trustee and the Indenture Trustee concurrently with or
promptly after such notice. No such resignation shall become effective until the
Indenture Trustee or a Successor Servicer shall have (i) taken the actions
required by Section 7.1(b), (ii) assumed the responsibilities and obligations of
the Servicer in accordance with Section 7.2 and (iii) provided in writing the
information reasonably requested by the Depositor to comply with its reporting
obligations under the Exchange Act with respect to a replacement Servicer.

     SECTION 6.7 Servicer May Own Notes or Certificates. The Servicer, and any
Affiliate of the Servicer, may, in its individual or any other capacity, become
the owner or pledgee of Notes or Certificates with the same rights as it would
have if it were not the Servicer or an Affiliate thereof, except as otherwise
expressly provided herein or in the other Basic Documents.

31

--------------------------------------------------------------------------------



Except as set forth herein or in the other Basic Documents, Notes and
Certificates so owned by or pledged to the Servicer or such Affiliate shall have
an equal and proportionate benefit under the provisions of this Agreement,
without preference, priority or distinction as among all of the Notes and
Certificates.

ARTICLE VII

SERVICING TERMINATION

     SECTION 7.1 Events of Servicing Termination. (a) If any one of the
following events (“Events of Servicing Termination”) shall occur and be
continuing:

     (i) Any failure by the Servicer (or, so long as the Seller is the Servicer,
the Seller) to deliver to the Owner Trustee or the Indenture Trustee any
proceeds or payment required to be so delivered under the terms of the Notes and
the Certificates and this Agreement that shall continue unremedied for a period
of five (5) Business Days after written notice of such failure is received by
the Servicer or the Seller, as the case may be, from the Owner Trustee or the
Indenture Trustee or after discovery of such failure by an officer of the
Servicer or the Seller, as the case may be; or

     (ii) Failure on the part of the Servicer (or, so long as the Seller is the
Servicer, the Seller) duly to observe or to perform in any material respect any
other covenants or agreements, as the case may be, set forth in the Notes, the
Certificates or in this Agreement, which failure shall (A) materially and
adversely affect the rights of Noteholders or Certificateholders and (B)
continue unremedied for a period of ninety (90) days after the date on which
written notice of such failure, requiring the same to be remedied, shall have
been given (1) to the Servicer or the Seller, as the case may be, by the Owner
Trustee or the Indenture Trustee, or (2) to the Owner Trustee, the Indenture
Trustee, the Seller and the Servicer by the Noteholders of Notes evidencing not
less than 25% of the principal amount of the Controlling Class or, if no Notes
are outstanding, by Certificateholders of Certificates evidencing not less than
25% of the Percentage Interests evidenced by the Certificates; or

     (iii) So long as the Bank or another depository institution is not the
Servicer, the entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator, receiver, or liquidator for the Servicer in any insolvency,
readjustment of debt, marshalling of assets and liabilities, or similar
proceedings, or for the winding up or liquidation of its respective affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of sixty (60) consecutive days; or

     (iv) So long as the Bank or another depository institution is not the
Servicer, the consent by the Servicer to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of or relating to the Servicer of
or relating to substantially all of its property; or the Servicer shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or

32

--------------------------------------------------------------------------------



reorganization statute, make an assignment for the benefit of its creditors, or
voluntary suspend payment of its obligations or become insolvent;

then the Indenture Trustee shall promptly notify each Rating Agency, and in each
and every case, so long as an Event of Servicing Termination shall not have been
remedied, either the Indenture Trustee or the holders of Notes evidencing not
less than a majority of the principal amount of the Controlling Class
Outstanding (or, if no Notes are Outstanding, Certificates evidencing not less
than a majority of the Percentage Interests evidenced by the Certificates), by
notice then given in writing to the Servicer (and to the Indenture Trustee and
the Owner Trustee if given by the Noteholders and to the Owner Trustee if given
by the Certificateholders) (with a copy to the Rating Agencies) may terminate
all of the rights and obligations of the Servicer under this Agreement. On or
after the receipt by the Servicer of such written notice, all authority and
power of the Servicer under this Agreement, whether with respect to the Notes,
the Certificates or the Trust Property or otherwise, shall pass to and be vested
in the Indenture Trustee or such Successor Servicer as may be appointed under
Section 7.2; and, without limitation, the Indenture Trustee and the Owner
Trustee are hereby authorized and empowered to execute and deliver, on behalf of
the predecessor Servicer, as attorney-in-fact or otherwise, any and all
documents and other instruments, and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents, or otherwise.

     (b) Upon termination of the Servicer under Section 7.1(a), the predecessor
Servicer shall cooperate with the Indenture Trustee, the Owner Trustee and such
Successor Servicer in effecting the termination of the responsibilities and
rights of the predecessor Servicer under this Agreement, including the transfer
to the Indenture Trustee or such Successor Servicer for administration of all
cash amounts that shall at the time be held by the predecessor Servicer for
deposit, or shall thereafter be received with respect to a Receivable and the
delivery of the Receivable Files and the related accounts and records maintained
by the Servicer. All reasonable costs and expenses (including attorneys’ fees)
incurred in connection with transferring the Receivable Files to the Successor
Servicer and amending this Agreement to reflect such succession as Servicer
pursuant to this Section 7.1 shall be paid by the predecessor Servicer upon
presentation of reasonable documentation of such costs and expenses.

     SECTION 7.2 Appointment of Successor Servicer. (a) Upon the Servicer’s
receipt of notice of termination pursuant to Section 7.1 or the Servicer’s
resignation in accordance with the terms of this Agreement, the predecessor
Servicer shall continue to perform its functions as Servicer under this
Agreement, in the case of termination, only until the date specified in such
termination notice or, if no such date is specified in a notice of termination,
until receipt of such notice and, in the case of resignation, until the later of
(x) the date 90 days from the delivery to the Indenture Trustee and the Owner
Trustee of written notice of such resignation (or written confirmation of such
notice) in accordance with the terms of this Agreement and (y) the date upon
which the predecessor Servicer shall become unable to act as Servicer, as
specified in the notice of resignation and accompanying Opinion of Counsel. In
the event of the Servicer’s resignation or termination hereunder, the Issuer
shall appoint a Successor Servicer, and the Successor Servicer shall accept its
appointment by a written assumption in form acceptable to the Owner Trustee and
the Indenture Trustee (with a copy to each Rating Agency) and shall provide the
Depositor in writing with such information as reasonably requested by the
Depositor to

33

--------------------------------------------------------------------------------



comply with its reporting obligations under the Exchange Act with respect to a
replacement servicer. In the event that a Successor Servicer has not been
appointed at the time when the predecessor Servicer has ceased to act as
Servicer in accordance with this Section 7.2, the Indenture Trustee without
further action shall automatically be appointed the Successor Servicer and the
Indenture Trustee shall be entitled to the Servicing Fee and shall provide the
Depositor in writing with such information as reasonably requested by the
Depositor to comply with its reporting obligations under the Exchange Act with
respect to a replacement servicer. The Indenture Trustee may resign as the
Servicer by giving written notice of such resignation to the Issuer and in such
event shall be released from such duties and obligations, such release not to be
effective until the date a Successor Servicer enters into a written assumption
as provided in this Section. Upon delivery of any such notice to the Issuer, the
Issuer shall obtain a new servicer as the Successor Servicer in accordance with
this Section. Notwithstanding the above, if the Indenture Trustee shall be
legally unable so to act or if, within 30 days after the delivery of its notice
of resignation, the Issuer shall not have obtained a Successor Servicer, the
Indenture Trustee shall appoint, or petition a court of competent jurisdiction
to appoint, any established institution, having a net worth of not less than
$100,000,000 and whose regular business shall include the servicing of
automotive receivables, as the successor to the Servicer under this Agreement;
provided that the Rating Agency Condition shall be satisfied in connection with
such appointment.

     (b) Upon appointment, the Successor Servicer shall be the successor in all
respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties, and liabilities arising thereafter relating thereto
placed on the predecessor Servicer, by the terms and provisions of this
Agreement.

     (c) In connection with such appointment, subject to Section 3.7(e) of the
Indenture, the Indenture Trustee may make such arrangements for the compensation
of such Successor Servicer out of payments on Receivables as it and such
Successor Servicer shall agree; provided, however, that no such compensation
shall be in excess of that permitted the predecessor Servicer under this
Agreement. The Indenture Trustee and such Successor Servicer shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession.

     SECTION 7.3 Repayment of Advances. If the identity of the Servicer shall
change, the predecessor Servicer shall be entitled to receive to the extent of
available funds reimbursement for Outstanding Advances pursuant to Section 4.4,
in the manner specified in Section 4.6, with respect to all Advances made by the
predecessor Servicer.

     SECTION 7.4 Notification to Noteholders and Certificateholders. Upon any
termination of, or appointment of a successor to, the Servicer pursuant to this
Article VII, the Indenture Trustee shall give prompt written notice thereof to
Noteholders, and the Owner Trustee shall give prompt written notice thereof to
Certificateholders at their respective addresses of record and to each Rating
Agency.

     SECTION 7.5 Waiver of Past Events of Servicing Termination. The holders of
Notes evidencing not less than a majority of the principal amount of the
Controlling Class (or, if no Notes are Outstanding, holders of Certificates
evidencing not less than a majority of the Percentage Interests evidenced by the
Certificates) may, on behalf of all Noteholders and

34

--------------------------------------------------------------------------------



Certificateholders, waive any Event of Servicing Termination hereunder and its
consequences, except an event resulting from the failure to make any required
deposits to or payments from any of the Trust Accounts in accordance with this
Agreement, which shall require the unanimous vote of all Holders of Outstanding
Securities. Upon any such waiver of a past Event of Servicing Termination, such
Event of Servicing Termination shall cease to exist, and shall be deemed to have
been remedied for every purpose of this Agreement. No such waiver shall extend
to any subsequent or other event or impair any right consequent thereon. The
Issuer shall provide written notice of any such waiver to the Rating Agencies.

ARTICLE VIII

TERMINATION

     SECTION 8.1 Optional Purchase of All Receivables. As of the last day of any
Collection Period as of which the Pool Factor shall be equal to or less than the
Optional Purchase Percentage, the Servicer shall have the option to purchase the
Trust Property from the Trust. To exercise such option, the Servicer shall
deposit pursuant to Section 4.5 in the Collection Account an amount equal to the
lesser of (i) the aggregate Purchase Amount for the Receivables and (ii) the
fair market value of the Receivables, and shall succeed to all interests in and
to the Trust. Notwithstanding the foregoing, the Servicer shall not be permitted
to exercise such option unless the amount to be deposited in the Collection
Account pursuant to the preceding sentence is greater than or equal to the sum
of the outstanding principal amount of the Notes and all accrued but unpaid
interest (including any over due interest) thereon. The amount deposited in the
Collection Account pursuant to this Section 8.1 shall be used on the next
Payment Date to make payments in full to Noteholders and Certificateholders in
the manner set forth in Article IV.

     SECTION 8.2 Succession Upon Satisfaction and Discharge of Indenture.
Following the satisfaction and discharge of the Indenture and the payment in
full of the principal of and interest on the Notes, to the extent permitted by
applicable law and until the payment of all amounts owing or to be distributed
hereunder to the Certificateholders, the Indenture Trustee will continue to
carry out its obligations hereunder as agent for the Owner Trustee, including
without limitation making distributions from the Collection Account in
accordance with Section 4.6, making withdrawals from the Reserve Account in
accordance with Section 4.5(b) and Section 4.7.

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

     (a) This Agreement may be amended by the Depositor, the Servicer and the
Issuer, with the consent of the Indenture Trustee and the Owner Trustee to the
extent that their respective rights or obligations may be affected thereby
(which consent may not be unreasonably withheld), but without the consent of any
of the Noteholders or the Certificateholders, to cure any ambiguity, to correct
or supplement any provisions in this Agreement, or to add any provisions to or
change or eliminate any provisions or to modify the rights of the Noteholders or

35

--------------------------------------------------------------------------------



Certificateholders; provided, however, that (i) such action shall not, as
evidenced by either an Opinion of Counsel or an Officer’s Certificate delivered
to the Owner Trustee and the Indenture Trustee, materially and adversely affect
the interests of any Noteholder or Certificateholder and (ii) the Rating Agency
Condition shall be satisfied.

     (b) This Agreement may also be amended from time to time by the Depositor,
the Servicer and the Issuer, with the consent of the Indenture Trustee and the
Owner Trustee to the extent that their respective rights or obligations may be
affected thereby (which consent may not be unreasonably withheld) and with the
consent of (i) the Noteholders of Notes evidencing not less than a majority of
the principal amount of each Class of Notes and (ii) the Certificateholders of
Certificates evidencing not less than a majority of the Percentage Interests
evidenced by the Certificates (which consent of any holder of a Note or holder
of a Certificate given pursuant to this Section 9.1 or pursuant to any other
provision of this Agreement shall be conclusive and binding on such Note or
Certificate, as the case may be, and on all future holders of such Note or
holders of such Certificate, as the case may be, and of any Note or Certificate,
as applicable, issued upon the transfer thereof or in exchange thereof or in
lieu thereof whether or not notation of such consent is made upon such Note or
the Certificate), for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Agreement, or of modifying
in any manner the rights of the Noteholders or the Certificateholders; provided,
however, that no such amendment shall (A) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, or change the allocation or
priority of, collections of payments on Receivables or distributions that shall
be required to be made on any Note or Certificate or change any Note Interest
Rate or the amount required to be on deposit in the Reserve Account, without the
consent of all Noteholders or Certificateholders or (B) reduce the aforesaid
percentage required to consent to any such amendment, without the consent of the
holders of all Notes and holders of all Certificates. Notwithstanding the
foregoing, the Depositor may decrease the Specified Reserve Balance upon
satisfaction of the Rating Agency Condition without the consent of any other
party hereto or any Noteholder or Certificateholder.

     (c) Prior to the execution of any such amendment the Servicer will provide
written notification of the substance of such amendment to each Rating Agency.

     (d) Promptly after the execution of any such amendment, the Servicer shall
furnish written notification of the substance of such amendment to each
Certificateholder, the Indenture Trustee and each Rating Agency and the
Indenture Trustee will provide notification of the substance of such amendment
to each Noteholder. It shall not be necessary for the consent of Noteholders or
the Certificateholders pursuant to this Section 9.1 to approve the particular
form of any proposed amendment or consent, but it shall be sufficient if such
consent shall approve the substance thereof. The manner of obtaining such
consents (and any other consents of Noteholders and Certificateholders provided
for in this Agreement) and of evidencing the authorization of the execution
thereof by Noteholders and Certificateholders shall be subject to such
reasonable requirements as the Owner Trustee and the Indenture Trustee may
prescribe, including the establishment of record dates pursuant to the Note
Depository Agreement.

     (e) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the

36

--------------------------------------------------------------------------------



Opinion of Counsel referred to in Section 9.2(i)(1). The Owner Trustee or the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects such Owner Trustee’s or Indenture Trustee’s own rights,
duties or immunities under this Agreement or otherwise.

     SECTION 9.2 Protection of Title to Trust Property. (a) The Depositor and
the Seller shall file such financing statements and cause to be filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain, and protect the interest of the
Issuer and the Indenture Trustee for the benefit of the Noteholders in the
Receivables and in the proceeds thereof. The financing statements referenced in
the foregoing sentence will contain a statement to the following effect “A
purchase of or security interest in any collateral described in this financing
statement will violate the rights of the Secured Party”. The Depositor or the
Seller, as applicable, shall deliver (or cause to be delivered) to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

     (b) None of the Depositor, the Seller or the Servicer shall change its
name, identity, or corporate structure in any manner that would, could, or might
make any financing statement or continuation statement filed by the Seller or
the Depositor in accordance with paragraph (a) above seriously misleading within
the meaning of § 9-506 of the UCC, unless it shall have given the Owner Trustee
and the Indenture Trustee at least 10 days’ prior written notice thereof, with a
copy to the Rating Agencies, and shall have promptly filed appropriate
amendments to all previously filed financing statements or continuation
statements described in paragraph (a) above.

     (c) The Depositor, the Seller and the Servicer shall give the Owner Trustee
and the Indenture Trustee at least ten (10) days’ prior written notice of any
relocation of its principal executive office or change in the jurisdiction under
whose laws it is formed if, as a result of such relocation or change, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement and shall promptly file any such amendment or new financing statement.
The Servicer shall at all times maintain each office from which it shall service
Receivables, and its principal executive office, within the United States of
America.

     (d) The Servicer shall maintain accounts and records as to each Receivable
accurately and in sufficient detail to permit (i) the reader thereof to know at
any time the status of such Receivable, including payments and recoveries made
and payments owing (and the nature of each) and (ii) reconciliation between
payments or recoveries on (or with respect to) each Receivable and the amounts
from time to time deposited in the Collection Account and the Reserve Account in
respect of such Receivable.

     (e) The Servicer shall maintain its computer systems so that, from and
after the time of conveyance under this Agreement of the Receivables to the
Issuer, the Servicer’s master computer records (including any back-up archives)
that refer to a Receivable shall indicate clearly, by numerical code or
otherwise, that such Receivable is owned by the Issuer and has been pledged to
the Indenture Trustee pursuant to the Indenture. Indication of the Issuer’s and
the Indenture Trustee’s interest in a Receivable shall not be deleted from or
modified on the

37

--------------------------------------------------------------------------------



Servicer’s computer systems until, and only until, the Receivable shall have
been paid in full or repurchased.

     (f) If at any time the Seller or the Servicer shall propose to sell, grant
a security interest in, or otherwise transfer any interest in automotive
receivables to any prospective purchaser, lender, or other transferee, the
Servicer shall give to such prospective purchaser, lender, or other transferee
computer tapes, records, or print-outs (including any restored from back-up
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been conveyed to and is owned by
the Issuer and has been pledged to the Indenture Trustee.

     (g) The Servicer, upon receipt of reasonable prior notice, shall permit the
Owner Trustee, the Indenture Trustee and their respective agents at any time
during normal business hours to inspect, audit, and make copies of and to obtain
abstracts from the Servicer’s records regarding any Receivable.

     (h) Upon request, the Servicer shall furnish to the Owner Trustee and the
Indenture Trustee, within five (5) Business Days, a list of all Receivables (by
contract number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to the Schedule of Receivables and to each of the
Servicer’s Certificates furnished before such request indicating removal of
Receivables from the Trust.

     (i) The Servicer shall deliver to the Owner Trustee and the Indenture
Trustee:

     (1) promptly after the execution and delivery of this Agreement and of each
amendment thereto, an Opinion of Counsel either (A) stating that, in the opinion
of such Counsel and subject to customary qualifications and assumptions, all
financing statements and continuation statements have been filed that are
necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee in the Receivables, and reciting the details of such filings
or referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such Counsel, no such action shall be
necessary to preserve and protect such interest; and

     (2) within 120 days after the beginning of each calendar year beginning
with the first calendar year beginning more than three months after the Cut-off
Date, an Opinion of Counsel, dated as of a date during such 120-day period,
either (A) stating that, in the opinion of such counsel and subject to customary
qualifications and assumptions, all financing statements and continuation
statements have been filed that are necessary fully to preserve and protect the
interest of the Issuer and the Indenture Trustee in the Receivables, and
reciting the details of such filings or referring to prior Opinions of Counsel
in which such details are given, or (B) stating that, in the opinion of such
Counsel, no such action shall be necessary to preserve and protect such
interest.

     Each Opinion of Counsel referred to in clause (i)(1) or (i)(2) above shall
specify any action necessary (as of the date of such opinion) to be taken in the
following year to preserve and protect such interest.

38

--------------------------------------------------------------------------------



     SECTION 9.3 Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute but one and the same
instrument.

     SECTION 9.4 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

     SECTION 9.5 Notices. All demands, notices, and communications under this
Agreement shall be in writing, personally delivered, sent by telecopier, over
night courier or mailed by certified mail, return receipt requested, and shall
be deemed to have been duly given upon receipt (a) in the case of the Seller or
the Servicer, at 10750 McDermott Freeway, San Antonio, Texas 78288, Attention:
Mike Broker, Vice President, or at such other address as shall be designated by
the Seller or the Servicer in a written notice to the Owner Trustee and the
Indenture Trustee, (b) in the case of the Depositor, at 9830 Colonnade Blvd.,
Suite 600, San Antonio, Texas 78230, Attention: Vice President, Legal Counsel,
(c) in the case of the Owner Trustee, at the Corporate Trust Office of the Owner
Trustee, Attention: Rita M. Ritrovato, (d) in the case of the Indenture Trustee,
at the Corporate Trust Office of the Indenture Trustee, (e) in the case of
Moody’s Investors Service, Inc., at the following address: Moody’s Investors
Service, Inc., ABS Monitoring Department, 99 Church Street, New York, New York
10007, and (f) in the case of Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc., at the following address: Standard & Poor’s
Rating Services, a division of The McGraw-Hill Companies, Inc., 55 Water Street,
40th Floor, New York, New York 10041, Attention: Asset Backed Surveillance
Department. Any notice required or permitted to be mailed to a Noteholder shall
be given by first class mail, postage prepaid, at the address of such Person as
shown in the Note Register. Any notice required or permitted to be given to a
Certificateholder shall be given by first class mail, postage prepaid, at the
address of such Certificateholder as shall be designated by such party in a
written notice to each other party. Any notice so mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

     SECTION 9.6 Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement or of the Notes, the
Certificates or the rights of the holders thereof.

     SECTION 9.7 Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.3 and 7.2 and as provided in the
provisions of this Agreement concerning the resignation of the Servicer, this
Agreement may not be assigned by the Depositor or the Servicer unless (i)(A) the
Rating Agency Condition is satisfied and (B) the Indenture Trustee and the Owner
Trustee have consented thereto, which consent shall not be unreasonably

39

--------------------------------------------------------------------------------



withheld or (ii) the Owner Trustee, the Indenture Trustee, the Noteholders of
Notes evidencing not less than 66 2/3% of the principal amount of the Notes
Outstanding and the Certificateholders of Certificates evidencing not less than
66 2/3% of the Percentage Interests evidenced by the Certificates consent
thereto. Any transfer or assignment with respect to the Servicer of all its
rights, obligations and duties will not become effective until a successor
Servicer has assumed the Servicer’s rights, duties and obligations under this
Agreement. In the event of a transfer or assignment pursuant to clause (ii)
above, the Rating Agencies shall be provided with notice of such transfer or
assignment.

     SECTION 9.8 Further Assurances. The Depositor and the Servicer agree to do
and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Owner Trustee or the
Indenture Trustee more fully to effect the purposes of this Agreement.

     SECTION 9.9 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Owner Trustee, the Indenture Trustee,
the Noteholders or the Certificateholders, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exhaustive of any rights, remedies, powers and privileges
provided by law.

     SECTION 9.10 Third-Party Beneficiaries. This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Indenture Trustee and the
Owner Trustee and their respective successors and permitted assigns and each of
the Indenture Trustee and the Owner Trustee may enforce the provisions hereof as
if they were parties hereto. Except as otherwise provided in this Article IX, no
other Person will have any right or obligation hereunder. The parties hereto
hereby acknowledge and consent to the pledge of this Agreement by the Issuer to
the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture.

     SECTION 9.11 Actions by Noteholders or Certificateholders. (a) Wherever in
this Agreement a provision is made that an action may be taken or a notice,
demand, or instruction given by Noteholders or Certificateholders, such action,
notice, or instruction may be taken or given by any Noteholder or
Certificateholder, as applicable, unless such provision requires a specific
percentage of Noteholders or Certificateholders.

     (b) Any request, demand, authorization, direction, notice, consent, waiver,
or other act by a Noteholder or Certificateholder shall bind such Noteholder or
Certificateholder and every subsequent holder of such Note or Certificate issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done or omitted to be done by the Owner Trustee,
the Indenture Trustee or the Servicer in reliance thereon, whether or not
notation of such action is made upon such Note or Certificate.

     SECTION 9.12 Limitation of Liability of Owner Trustee and Indenture
Trustee. (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been countersigned by Wells Fargo Delaware Trust Company not in
its individual capacity but solely in its capacity as Owner Trustee of the
Issuer and in no event shall Wells Fargo Delaware Trust

40

--------------------------------------------------------------------------------



Company, in its individual capacity or, except as expressly provided in the
Trust Agreement, as Owner Trustee of the Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of the
Issuer hereunder or in any of the certificates, notices or agreements delivered
pursuant hereto, as to all of which recourse shall be had solely to the assets
of the Issuer. For all purposes of this Agreement, in the performance of its
duties or obligations hereunder or in the performance of any duties or
obligations of the Issuer hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI and VII of
the Trust Agreement.

     (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been accepted by The Bank of New York, not in its individual
capacity but solely as Indenture Trustee, and in no event shall The Bank of New
York, have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer. For all purposes
of this Agreement, in the performance of its duties or obligations hereunder or
in the performance of any duties or obligations of the Issuer hereunder, the
Indenture Trustee shall be subject to, and entitled to the benefits of, the
terms and provisions of Article VI of the Indenture.

     SECTION 9.13 Savings Clause. (a) Each of the parties hereto expressly
intends and agrees that the transfers contemplated and effected under this
Agreement are complete and absolute sales and transfers rather than pledges or
assignments of only a security interest and shall be given effect as such for
accounting and all other purposes. It is further the intention of the parties
hereto that the Receivables and related Trust Property shall not be part of the
Depositor’s estate in the event of a bankruptcy or insolvency of the Depositor.
The sales and transfers by the Depositor of Receivables and related Trust
Property hereunder are and shall be without recourse to, or representation or
warranty (express or implied) by, the Depositor, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against the Depositor are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Trust Property are held to be property of the Depositor, or if for any
reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Trust Property, then it is intended that:

  (i)   This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;           (ii)   The conveyance provided for in Section
2.1 shall be deemed to be a grant by the Depositor, and the Depositor hereby
grants, to the Issuer of a security interest in all of its right (including the
power to convey title thereto), title and interest, whether now owned or
hereafter acquired, in and to the Receivables and other Trust Property, to
secure such indebtedness and the performance of the obligations of the Depositor
hereunder;

41

--------------------------------------------------------------------------------



  (iii)   The possession by the Issuer, or the Servicer as the Issuer’s agent,
of the Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and           (iv)  
Notifications to persons holding such property, and acknowledgments, receipts or
confirmations from persons holding such property, shall be deemed to be
notifications to, or acknowledgments, receipts or confirmations from, bailees or
agents (as applicable) of the Issuer for the purpose of perfecting such security
interest under applicable law.

ARTICLE X

EXCHANGE ACT REPORTING

     SECTION 10.1 Further Assurances. The Indenture Trustee, the Owner Trustee
and the Servicer shall reasonably cooperate with the Depositor in connection
with the satisfaction of the Depositor’s reporting requirements under the
Exchange Act with respect to the Trust. The Depositor shall not exercise its
right to request delivery of information or other performance under these
provisions other than in good faith. In addition to the information specified
below, if so requested by the Depositor for the purpose of satisfying its
reporting obligation under the Exchange Act, the Indenture Trustee, the Owner
Trustee and the Servicer shall provide the Depositor with (a) such information
which is available to such Person without unreasonable effort or expense and
within such timeframe as may be reasonably requested by the Depositor to comply
with the Depositor’s reporting obligations under the Exchange Act and (b) to the
extent such Person is a party (and the Depositor is not a party) to any
agreement or amendment required to be filed, copies of such agreement or
amendment in EDGAR-compatible form. Each of the Servicer, the Indenture Trustee
and the Owner Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
comply with requests made by the Depositor in good faith for delivery of
information under these provisions on the basis of evolving interpretations of
Regulation AB.

     SECTION 10.2 Form 10-D Filings. So long as the Depositor is required to
file Exchange Act Reports with respect to the Issuer, no later than each Payment
Date, each of the Indenture Trustee, the Owner Trustee and the Servicer shall
notify (and the Servicer shall cause any Subservicer to notify) the Depositor of
any Form 10-D Disclosure Item with respect to such Person, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor. In addition to such information as the
Servicer is obligated to provide pursuant to other provisions of this Agreement,
if so requested by the Depositor, the Servicer shall provide such information
which is available to the Servicer, without unreasonable effort or expense
regarding the performance or servicing of the Receivables as is reasonably
required to facilitate preparation of distribution reports in accordance with
Item 1121 of Regulation AB. Such information shall be provided concurrently with
the Statements to

42

--------------------------------------------------------------------------------



Noteholders pursuant to Section 4.9, commencing with the first such report due
not less than five Business Days following such request.

     SECTION 10.3 Form 8-K Filings. So long as the Depositor is required to file
Exchange Act Reports with respect to the Issuer, each of the Indenture Trustee,
the Owner Trustee and the Servicer shall promptly notify the Depositor, but in
no event later than one (1) Business Day after its occurrence, of any Reportable
Event (in the case of the Owner Trustee, only an event in clause (d) of the
definition of “Reportable Event”) of which such Person (or in the case of the
Owner Trustee and the Indenture Trustee, a Trustee Officer of such Person) has
actual knowledge. Each Person shall be deemed to have actual knowledge of any
such event to the extent that it relates to such Person or any action or failure
to act by such Person.

     SECTION 10.4 Form 10-K Filings. So long as the Depositor is required to
file Exchange Act Reports with respect to the Issuer: (i) if the Item 1119
Parties listed on Appendix B have changed since the Closing Date, no later than
March 1 of each year, the Depositor shall provide each of the Indenture Trustee,
the Owner Trustee and the Servicer with an updated Appendix B setting forth the
Item 1119 Parties and (ii) no later than March 15 of each year, commencing in
2008, the Indenture Trustee, the Owner Trustee and the Servicer shall notify the
Depositor of any Form 10-K Disclosure Item, together with a description of any
such Form 10-K Disclosure Item in form and substance reasonably acceptable to
the Depositor.

     SECTION 10.5 Report on Assessment of Compliance and Attestation. So long as
the Depositor is required to file Exchange Act Reports with respect to the
Issuer, on or before March 15 of each calendar year, commencing in 2008:

     (a) The Indenture Trustee shall deliver to the Depositor and the Servicer a
report of the Indenture Trustee’s assessment of compliance with the Servicing
Criteria during the immediately preceding calendar year, as set forth under
Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions) and
Item 1122 of Regulation AB. Such report shall be signed by an authorized officer
of the Indenture Trustee and shall at a minimum address each of the Servicing
Criteria specified on a certification substantially in the form of Appendix C
hereto delivered to the Depositor concurrently with the execution of this
Agreement (provided that such certification may be revised after the date of
this Agreement as agreed by the Depositor and the Indenture Trustee to reflect
any guidance with respect to such criteria from the Commission). To the extent
any of the Servicing Criteria are not applicable to the Indenture Trustee, with
respect to asset-backed securities transactions taken as a whole involving the
Indenture Trustee and that are backed by the same asset type backing the Notes,
such report shall include such a statement to that effect. The Indenture Trustee
acknowledges and agrees that the Depositor and the Servicer with respect to its
duties as the Certifying Person, and each of their respective officers and
directors shall be entitled to rely on upon each such servicing criteria
assessment and the attestation delivered pursuant to Section 10.5(b) below.

     (b) The Indenture Trustee shall deliver to the Depositor and the Servicer a
report of a registered public accounting firm that attests to, and reports on,
the assessment of compliance made by the Indenture Trustee and delivered
pursuant to the preceding paragraph. Such attestation shall be in accordance
with Rules 13a-18 and 15d-18 of the Exchange Act (or any successor provisions),
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X (or any successor

43

--------------------------------------------------------------------------------



provisions) under the Securities Act and the Exchange Act, including, without
limitation that in the event that an overall opinion cannot be expressed, such
registered public accounting firm shall state in such report why it was unable
to express such an opinion. Such report must be available for general use and
not contain restricted use language.

     (c) The Indenture Trustee shall cause each Reporting Subcontractor to
deliver to the Depositor and the Servicer an assessment of compliance and
accountant’s attestation as and when provided in paragraphs (a) and (b) of this
Section. An assessment of compliance provided by a Subcontractor need not
address any elements of the Servicing Criteria other than those specified by the
Indenture Trustee pursuant to Section 10.5(a).

     (d) In the event the Indenture Trustee or Reporting Subcontractor is
terminated or resigns during the term of this Agreement, such Person shall
provide the documents and information pursuant to this Section 10.5 with respect
to the period of time it was subject to this Agreement or provided services with
respect to the Trust or the Receivables.

     SECTION 10.6 Back-up Sarbanes-Oxley Certification. No later than March 15
of each year, beginning in 2008, the Indenture Trustee and the Servicer shall
provide to the Person who signs the Sarbanes-Oxley Certification (the
“Certifying Person”) a certification (each, a “Performance Certification”) and
shall cause each Reporting Subcontractor, in the form attached hereto as
Appendix D (in the case of the Indenture Trustee or a Reporting Subcontractor)
and as Appendix E (in the case of the Servicer) on which the Certifying Person,
the entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates (collectively with the Certifying Person,
“Certification Parties”) can reasonably rely. The Depositor will not request
delivery of a certification under this clause unless the Depositor is required
under the Exchange Act to file an annual report on Form 10-K with respect to the
Trust. So long as the Servicer is an Affiliate of the Depositor, the Servicer
may, but is not required to deliver the Performance Certificate. In the event
that prior to the filing date of the Form 10-K in March of each year, the
Indenture Trustee or the Servicer has actual knowledge of information material
to the Sarbanes-Oxley Certification, the Indenture Trustee or the Servicer shall
promptly notify the Depositor. Each of the Indenture Trustee and the Servicer
agrees to cooperate with all reasonable requests made by any Certifying Person
or Certification Party in connection with such Person’s attempt to conduct any
due diligence that such Person reasonably believes to be appropriate in order to
allow it to deliver any Sarbanes-Oxley Certification or portion thereof with
respect to the Trust.

SECTION 10.7 Use of Subcontractors.

     (a) It shall not be necessary for the Indenture Trustee or the Servicer to
seek the consent of the Depositor or any other party hereto to the utilization
of any Subcontractor. Each of the Indenture Trustee and the Servicer shall
promptly upon request provide to the Depositor (or any designee of the
Depositor, such as the Servicer or the Administrator) a written description (in
form and substance satisfactory to the Depositor) of the role and function of
each Subcontractor utilized by such Person, specifying (i) the identity of each
such Subcontractor, (ii) which (if any) of such Subcontractors are
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, (iii) which elements of the Servicing Criteria will be addressed
in assessments of compliance provided by each Subcontractor identified pursuant
to

44

--------------------------------------------------------------------------------



clause (ii) of this paragraph and (iv) which (if any) of such Subcontractors
such Person elects to take responsibility for assessing compliance with the
servicing criteria applicable to such Subcontractor’s activities. As a condition
to the utilization of any Subcontractor determined to be a Reporting
Subcontractor, the Indenture Trustee shall cause any such Subcontractor for the
benefit of the Depositor to comply with the provisions of Sections 10.5 and 10.6
of this Agreement to the same extent as if such Subcontractor were the Indenture
Trustee. The Indenture Trustee shall be responsible for obtaining from each
Subcontractor and delivering to the Depositor, any assessment of compliance and
attestation required to be delivered by such Subcontractor under Section 10.5
and Section 10.6, in each case as and when required to be delivered.

     (b) As a condition to the utilization of any Subcontractor determined to be
a Reporting Subcontractor, the Servicer shall cause any such Subcontractor for
the benefit of the Depositor to comply with the provisions of Section
3.10(a)(ii), Section 3.11 and Section 10.6 of this Agreement to the same extent
as if such Subcontractor were the Servicer. The Servicer shall be responsible
for obtaining from each Subcontractor and delivering to the Depositor, any
assessment of compliance and attestation required to be delivered by such
Subcontractor under this Agreement, in each case as and when required to be
delivered.

     SECTION 10.8 Representations and Warranties. Each of the Indenture Trustee
and the Owner Trustee represents that (i) there are no affiliations, relating to
such Person with respect to any 1119 Party, (ii) there are no relationships or
transactions with respect to any 1119 Party and such Person that are outside the
ordinary course of business or on terms other than would be obtained in an arm’s
length transaction with an unrelated third party, apart from the transactions
contemplated under the Basic Documents, and that are material to the investors’
understanding of the Notes and (iii) there are no legal proceedings pending, or
known to be contemplated by governmental authorities, against such Person, or of
which the property of such Person is subject, that is material to the
Noteholders.

     SECTION 10.9 Indemnification.

     (a) Each of the Indenture Trustee and the Servicer shall indemnify the
Depositor, each affiliate of the Depositor, the Servicer with respect to its
duties as Certifying Person or each Person who controls any of such parties
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act) and the respective present and former directors, officers,
employees and agents of each of the foregoing, and shall hold each of them
harmless from and against any losses, damages, penalties, fines, forfeitures,
legal fees and expenses and related costs, judgments, and any other costs, fees
and expenses that any of them may sustain arising out of or based upon:

     (i) (A) any untrue statement of a material fact contained or alleged to be
contained in (x) with respect to the Indenture Trustee, the servicing criteria
assessment provided under this Article X and (y) with respect to the Servicer,
Section 3.10 and Section 3.11 of this Agreement by or on behalf of such Person
(with respect to each such party, the “Provided Information”), or (B) the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information, or necessary in order to
make the statements therein, in the light of the circumstances under

45

--------------------------------------------------------------------------------



which they were made, not misleading; provided, by way of clarification, that
clause (B) of this paragraph shall be construed solely by reference to the
related Provided Information and not to any other information communicated in
connection with a sale or purchase of securities, without regard to whether the
Provided Information or any portion thereof is presented together with or
separately from such other information; or

     (ii) with respect to the Indenture Trustee, any failure by the Indenture
Trustee to deliver any servicing criteria assessment when and as required under
this Article X and with respect to the Servicer, any failure by the Servicer to
deliver any information, report, certification, accountant’s letter or other
material when and as required under Section 3.10, Section 3.11 or Article X, as
applicable.

     (b) In the case of any failure of performance described in clause (ii) of
this Section, each of the Indenture Trustee and the Servicer shall promptly
reimburse the Depositor for all costs reasonably incurred by each such party in
order to obtain the information, report, certification, accountants’ letter or
other material not delivered as required by the Indenture Trustee or the
Servicer, as applicable.

     (c) Each of the Indenture Trustee and the Servicer shall require that any
Reporting Subcontractor agree to the provisions of paragraphs (a) and (b) of
this Section 10.9, or shall be responsible for all such indemnification, costs
or expenses if the Reporting Subcontractor will not agree to such provisions.

     (d) Notwithstanding anything to the contrary contained herein, in no event
shall the Indenture Trustee be liable for special, indirect or consequential
damages of any kind whatsoever, including but not limited to lost profits, even
if the Indenture Trustee has been advised of the likelihood of such loss or
damage and regardless of the form of action.

     SECTION 10.10 Amendments. Notwithstanding anything in Section 9.1 to the
contrary, in the event the parties to this Agreement desire to further clarify
or amend any provision of this Article X, this Agreement may be amended to
reflect the new agreement between the parties covering matters in this Article
X, provided such amendment will not require any Opinion of Counsel or
satisfaction of the Rating Agency Condition or the consent of any Noteholder or
Certificateholder.

[Signatures Follow]

46

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have caused this Sale and Servicing
Agreement to be duly executed by their respective officers thereunto duly
authorized as of the day and year first above written.

USAA AUTO OWNER TRUST 2007-2,
as Issuer

  By:    WELLS FARGO DELAWARE TRUST        COMPANY,        not in its individual
capacity but solely as        Owner Trustee          By: /s/ Sandra Battaglia   
    Name: Sandra Battaglia        Title: Vice President 


S-1

--------------------------------------------------------------------------------



  USAA FEDERAL SAVINGS BANK,    as Seller and Servicer            By: /s/ Edwin
T. McQuiston    Name: Edwin T. McQuiston    Title: Senior Vice President 


S-2

--------------------------------------------------------------------------------



  USAA ACCEPTANCE, LLC,    as Depositor            By: /s/ David K. Kimball   
Name: David K. Kimball    Title: Assistant Vice President 


S-3

--------------------------------------------------------------------------------



The Indenture Trustee and the Owner Trustee agree to undertake to perform each
of its respective duties as Indenture Trustee and Owner Trustee, respectively,
as are specifically set forth in this Agreement.

Accepted and agreed:

THE BANK OF NEW YORK,
not in its individual capacity
but solely as Indenture Trustee

By: /s/ Suhrita Das  Name: Suhrita Das  Title: Assistant Vice President 


S-4

--------------------------------------------------------------------------------



WELLS FARGO DELAWARE TRUST COMPANY,
not in its individual capacity
but solely as Owner Trustee

By: /s/ Sandra Battaglia  Name: Sandra Battaglia  Title: Vice President 


S-5

--------------------------------------------------------------------------------



SCHEDULE A

SCHEDULE OF RECEIVABLES

[On File with the Indenture Trustee]

--------------------------------------------------------------------------------



SCHEDULE B-1

Location of Receivable Files

c/o USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288

--------------------------------------------------------------------------------



SCHEDULE B-2

Location of Lien Certificates

FDI Consulting, Inc.
1610 Arden Way, Suite 145
Sacramento, CA 95815

--------------------------------------------------------------------------------



Appendix A

DEFINITIONS AND USAGE

     The following rules of construction and usage shall be applicable to any
agreement or instrument that is governed by this Appendix:

     (a) All terms defined in this Appendix shall have the defined meanings when
used in any agreement or instrument governed hereby and in any certificate or
other document made or delivered pursuant thereto unless otherwise defined
therein.

     (b) As used herein, in any agreement or instrument governed hereby and in
any certificate or other document made or delivered pursuant thereto, accounting
terms not defined in this Appendix or in any such agreement, instrument,
certificate or other document, and accounting terms partly defined in this
Appendix or in any such agreement, instrument, certificate or other document, to
the extent not defined, shall have the respective meanings given to them under
generally accepted accounting principles as in effect on the date of such
agreement or instrument. To the extent that the definitions of accounting terms
in this Appendix or in any such agreement, instrument, certificate or other
document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Appendix or in
any such instrument, certificate or other document shall control.

     The words “hereof,” “herein,” “hereunder” and words of similar import when
used in an agreement or instrument refer to such agreement or instrument as a
whole and not to any particular provision or subdivision thereof; references in
an agreement or instrument to “Article,” “Section” or another subdivision or to
an attachment are, unless the context otherwise requires, to an article, section
or subdivision of or an attachment to such agreement or instrument; and the term
“including” and its variations shall be deemed to be followed by “without
limitation.”

     The definitions contained in this Appendix are equally applicable to both
the singular and plural forms of such terms and to the masculine as well as to
the feminine and neuter genders of such terms.

     Any agreement, instrument or statute defined or referred to below or in any
agreement or instrument that is governed by this Appendix means such agreement
or instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein. References to a Person
are also to its permitted successors and assigns.

Definitions

     “Accrued Class A Note Interest” shall mean, with respect to any Payment
Date, the sum of the Class A Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class A Noteholders’ Interest Carryover Shortfall for such
Payment Date.

A-1

--------------------------------------------------------------------------------



     “Accrued Class B Note Interest” shall mean, with respect to any Payment
Date, the sum of the Class B Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class B Noteholders’ Interest Carryover Shortfall for such
Payment Date.

     “Act” shall have the meaning specified in Section 11.3(a) of the Indenture.

     “Administration Agreement” shall mean the Administration Agreement, dated
as of October 4, 2007, by and among the Administrator, the Issuer and the
Indenture Trustee.

     “Administrator” shall mean the Bank, in its capacity as administrator under
the Administration Agreement, or any successor Administrator thereunder.

     “Advance” shall mean the amount of interest, as of a Determination Date,
which the Servicer is required to advance on the Receivables pursuant to Section
4.4(a) of the Sale and Servicing Agreement.

     “Affiliate” shall mean, with respect to any specified Person, any other
Person controlling or controlled by or under common control with such specified
Person. For the purposes of this definition, “control” when used with respect to
any Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing.

     “Amount Financed” shall mean, with respect to a Receivable, the amount
advanced under the Receivable toward the purchase price of the Financed Vehicle
and any related costs.

     “Annual Percentage Rate” or “APR” of a Receivable shall mean the annual
rate of finance charges stated in the Receivable.

     “Applicable Tax State” shall mean, as of any date of determination, each
State as to which any of the following is then applicable: (a) a State in which
the Owner Trustee maintains its Corporate Trust Office and (b) the State of
Texas.

     “Authenticating Agent” shall have the meaning specified in Section 2.14 of
the Indenture or Section 3.14 of the Trust Agreement, as applicable.

     “Authorized Officer” shall mean, (i) with respect to the Issuer, any
officer within the Corporate Trust Office of the Owner Trustee, including any
vice president, assistant vice president, secretary, assistant secretary or any
other officer of the Owner Trustee customarily performing functions similar to
those performed by any of the above designated officers and, for so long as the
Administration Agreement is in full force and effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer and to be acted upon by the Administrator pursuant to the
Administration Agreement; and (ii) with respect to the Indenture Trustee or the
Owner Trustee, any officer within the Corporate Trust Office of the Indenture
Trustee or the Owner Trustee, as the case may be, including any vice president,
assistant vice president, secretary, assistant secretary or any other officer of
the Indenture Trustee or the Owner Trustee, as the case may be, customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a

A-2

--------------------------------------------------------------------------------



particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject, in each
case having direct responsibility for the administration of the Indenture or the
Trust Agreement, as applicable, and shall also mean, with respect to the Owner
Trustee, any officer of the Administrator.

     “Available Collections” shall mean, for any Payment Date, the sum of the
following amounts with respect to the Collection Period preceding such Payment
Date: (i) all payments collected with respect to Receivables; (ii) all
Liquidation Proceeds attributable to Receivables which were designated as
Defaulted Receivables in prior Collection Periods in accordance with the
Servicer’s customary servicing procedures; (iii) all Advances made by the
Servicer of interest due on the Receivables; (iv) the Purchase Amount received
with respect to each Receivable that became a Purchased Receivable during such
Collection Period; and (v) partial prepayments of any refunded item included in
the principal balance of a Receivable, such as extended warranty protection plan
costs, or physical damage, credit life, disability insurance premiums, or any
partial prepayment which causes a reduction in the Obligor’s periodic payment to
an amount below the Scheduled Payment as of the Cut-off Date; provided, however,
that in calculating the Available Collections the following will be excluded:
(i) amounts received on any Receivable to the extent that the Servicer has
previously made an unreimbursed Advance on such Receivable and the amount
received exceeds the accrued and unpaid interest on such Receivable that has not
been advanced; (ii) amounts received on any of the Receivables to the extent
that the Servicer has previously made an unreimbursed Advance on a Receivable
which is not recoverable from collections on the particular Receivable; (iii)
all payments and proceeds (including Liquidation Proceeds) of any Receivables
the Purchase Amount of which has been included in Available Funds in a prior
Collection Period; (iv) Liquidation Proceeds with respect to a Receivable
attributable to accrued and unpaid interest thereon (but not including interest
for the then current Collection Period) but only to the extent of any
unreimbursed Advances; and (v) amounts constituting the Supplemental Servicing
Fee.

     “Available Funds” shall mean, for any Payment Date, the sum of the
Available Collections for such Payment Date and the Reserve Account Excess
Amount for such Payment Date.

     “Average Delinquency Ratio” shall mean, for any Payment Date, the average
of the Delinquency Ratios for the preceding three Collection Periods.

     “Average Delinquency Ratio Test” shall mean, for a Payment Date occurring
in a month specified in the table below, a test that will be met if the Average
Delinquency Ratio for such Payment Date is less than the percentage specified
opposite such Payment Date:

   Payment Date  Percentage    September 2009  0.25%    March 2010  0.30%


     “Bank” shall mean USAA Federal Savings Bank, a federally chartered savings
association.

A-3

--------------------------------------------------------------------------------



     “Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C.
101 et seq., as amended.

     “Basic Documents” shall mean the Certificate of Trust, the Trust Agreement,
the Sale and Servicing Agreement, the Receivables Purchase Agreement, the
Indenture, the Administration Agreement, the Underwriting Agreement, the Note
Depository Agreement and the other documents and certificates delivered in
connection therewith.

     “Benefit Plan” shall mean (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), whether or not subject to the provisions of Title I of
ERISA, (b) any “plan” described in Section 4975(e)(1) of the Code, and (c) any
entity whose underlying assets included plan assets by reason of an employee
benefit plan’s or a plan’s investment in the entity.

     “Benefit Plan Investor” shall mean an investment by any “employee benefit
plan” within the meaning of Section 3(3) of ERISA that is subject to Title I of
ERISA, or any “plan” described in Section 4975 of the Code or any entity whose
underlying assets are deemed to be “plan assets” of any of the foregoing.

     “Book-Entry Note” shall mean a beneficial interest in any of the Class A-1
Notes, the Class A-2 Notes, the Class A-3 Notes, the Class A-4 Notes and the
Class B Notes, in each case issued in book-entry form.

     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions or trust companies in the State of New York, the
State of Delaware or the State of Texas are authorized by law, regulation or
executive order to be closed.

     “Certificate of Trust” shall mean the Certificate of Trust in the form of
Exhibit B to the Trust Agreement filed for the Trust pursuant to Section 3810(a)
of the Statutory Trust Statute.

     “Certificateholder” or “holder of a Certificate” shall mean a Person in
whose name a Certificate is registered.

     “Certificates” shall mean the asset backed Certificates evidencing the
beneficial interest of a Certificateholder in the property of the Trust,
substantially in the form of Exhibit A to the Trust Agreement; provided,
however, that the Owner Trust Estate has been pledged to the Indenture Trustee
to secure payment of the Notes and the rights of the Certificateholders to
receive distributions on the Certificates are subordinated to the rights of the
Noteholders as described in the Sale and Servicing Agreement, the Indenture and
the Trust Agreement.

     “Certification Party” shall have the meaning set forth in Section 10.6 of
the Sale and Servicing Agreement.

     “Certifying Person” shall have the meaning set forth in Section 10.6 of the
Sale and Servicing Agreement.

     “Class” shall mean a class of Notes, which may be the Class A-1 Notes, the
Class A-2 Notes, the Class A-3 Notes, the Class A-4 Notes or the Class B Notes.

A-4

--------------------------------------------------------------------------------



     “Class A Noteholder” shall mean any holder of a Class A Note.

     “Class A Noteholders’ Interest Carryover Shortfall” shall mean, for any
Payment Date, the excess of the Accrued Class A Note Interest for the preceding
Payment Date over the amount in respect of interest that is actually paid to
Noteholders of Class A Notes on such preceding Payment Date, plus interest on
the amount of interest due but not paid to Noteholders of Class A Notes on the
preceding Payment Date, to the extent permitted by law, at the respective Note
Interest Rates borne by such Class A Notes for the related Interest Period.

     “Class A Noteholders’ Monthly Accrued Interest” shall mean, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class
A-4 Notes at the respective Note Interest Rate for such Class in accordance with
its terms on the outstanding principal amount of the Notes of each such Class on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the holders of the Notes of
such Class on or prior to such preceding Payment Date.

     “Class A Notes” shall mean, collectively, the Class A-1 Notes, the Class
A-2 Notes, the Class A-3 Notes and the Class A-4 Notes.

     “Class A-1 Final Scheduled Payment Date” shall mean the March 2009 Payment
Date.

     “Class A-1 Noteholder” shall mean the Person in whose name a Class A-1 Note
is registered on the Note Register.

     “Class A-1 Notes” shall mean the $348,000,000 aggregate initial principal
amount Class A-1 5.24862% Asset Backed Notes issued by the Trust pursuant to the
Indenture, substantially in the form of Exhibit A-1 to the Indenture.

     “Class A-1 Rate” shall mean 5.24862% per annum. Interest with respect to
the Class A-1 Notes shall be computed on the basis of actual days elapsed in the
applicable Interest Period divided by 360 for all purposes of the Basic
Documents.

     “Class A-2 Final Scheduled Payment Date” shall mean the April 2010 Payment
Date.

     “Class A-2 Noteholder” shall mean the Person in whose name a Class A-2 Note
is registered on the Note Register.

     “Class A-2 Notes” shall mean the $298,000,000 aggregate initial principal
amount Class A-2 5.04% Asset Backed Notes issued by the Trust pursuant to the
Indenture, substantially in the form of Exhibit A-2 to the Indenture.

     “Class A-2 Rate” shall mean 5.04% per annum. Interest with respect to the
Class A-2 Notes shall be computed on the basis of a 360-day year consisting of
twelve 30-day months for all purposes of the Basic Documents.

“Class A-3 Final Scheduled Payment Date” shall mean the February 2012 Payment
Date.

A-5

--------------------------------------------------------------------------------



     “Class A-3 Noteholder” shall mean the Person in whose name a Class A-3 Note
is registered on the Note Register.

     “Class A-3 Notes” shall mean the $436,000,000 aggregate initial principal
amount Class A-3 4.90% Asset Backed Notes issued by the Trust pursuant to the
Indenture, substantially in the form of Exhibit A-3 to the Indenture.

     “Class A-3 Rate” shall mean 4.90% per annum. Interest with respect to the
Class A-3 Notes shall be computed on the basis of a 360-day year consisting of
twelve 30-day months for all purposes of the Basic Documents.

     “Class A-4 Final Scheduled Payment Date” shall mean the July 2013 Payment
Date.

     “Class A-4 Noteholder” shall mean the Person in whose name a Class A-4 Note
is registered on the Note Register.

     “Class A-4 Notes” shall mean the $222,850,000 aggregate initial principal
amount Class A-4 5.07% Asset Backed Notes issued by the Trust pursuant to the
Indenture, substantially in the form of Exhibit A-4 to the Indenture.

     “Class A-4 Rate” shall mean 5.07% per annum. Interest with respect to the
Class A-4 Notes shall be computed on the basis of a 360-day year consisting of
twelve 30-day months for all purposes of the Basic Documents.

     “Class B Final Scheduled Payment Date” shall mean the March 2014 Payment
Date.

     “Class B Noteholder” shall mean the Person in whose name a Class B Note is
registered on the Note Register.

     “Class B Noteholders’ Interest Carryover Shortfall” shall mean, for any
Payment Date, the excess of the Accrued Class B Note Interest for the preceding
Payment Date over the amount in respect of interest that is actually paid to
Noteholders of Class B Notes on such preceding Payment Date, plus interest on
the amount of interest due but not paid to the Noteholders of Class B Notes on
the preceding Payment Date, to the extent permitted by law, at the Class B Rate
borne for the related Interest Period.

     “Class B Noteholders’ Monthly Accrued Interest” shall mean, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class B Notes at the Class B Rate on the outstanding principal amount of
the Class B Notes on the immediately preceding Payment Date or the Closing Date,
as the case may be, after giving effect to all payments of principal to the
holders of the Class B Notes on or prior to such preceding Payment Date.

     “Class B Notes” shall mean the $36,899,842 aggregate initial principal
amount Class B 5.97% Asset Backed Notes issued by the Trust pursuant to the
Indenture, substantially in the form of Exhibit B to the Indenture.

A-6

--------------------------------------------------------------------------------



     “Class B Rate” shall mean 5.97% per annum. Interest with respect to the
Class B Notes shall be computed on the basis of a 360-day year consisting of
twelve 30-day months for all purposes of the Basic Documents.

     “Clearing Agency” shall mean an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act.

     “Clearing Agency Participant” shall mean a broker, dealer, bank, other
financial institution or other Person for whom from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

     “Closing Date” shall mean October 4, 2007.

     “Code” shall mean the Internal Revenue Code of 1986, as amended, and
Treasury Regulations promulgated thereunder.

     “Collateral” shall have the meaning specified in the Granting Clause of the
Indenture.

     “Collection Account” shall mean the account or accounts established and
maintained as such pursuant to Section 4.1(a) of the Sale and Servicing
Agreement.

     “Collection Period” shall mean, with respect to the first Payment Date, the
period from and including the Cut-off Date to and including September 30, 2007
and, with respect to each subsequent Payment Date, the calendar month preceding
the calendar month in which the Payment Date occurs.

     “Collections” shall mean all amounts collected by the Servicer (from
whatever source) on or with respect to the Receivables.

     “Commission” shall mean the United States Securities and Exchange
Commission.

     “Computer Tape” shall mean the computer tape generated by the Seller which
provides information relating to the Receivables and which was used by the
Seller in selecting the Receivables conveyed to the Trust hereunder.

     “Controlling Class” shall mean the Class A Notes voting together as a
single Class until they are paid in full; thereafter the Class B Notes will be
the Controlling Class.

     “Controlling Person” shall mean a Person, other than a Benefit Plan
Investor, that has discretionary authority or control with respect to the assets
of the Trust or who provides investment advice for a direct or indirect fee with
respect to those assets, or any affiliate of such a Person.

     “Corporate Trust Office” shall mean, (i) with respect to the Owner Trustee,
the principal corporate trust office of the Owner Trustee located at 919 North
Market Street, Suite 700, Wilmington, Delaware 19801 or at such other address as
the Owner Trustee may designate from time to time by notice to the
Certificateholders and the Depositor, or the principal corporate trust office of
any successor Owner Trustee (the address of which the successor Owner Trustee
will

A-7

--------------------------------------------------------------------------------



notify the Certificateholders and the Depositor); and (ii) with respect to the
Indenture Trustee, the principal corporate trust office of the Indenture Trustee
located at 101 Barclay Street, 4 West, New York, New York 10286, Attention:
Corporate Trust Administration--USAA 2007-2 or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders
and the Issuer, or the principal corporate trust office of any successor
Indenture Trustee (the address of which the successor Indenture Trustee will
notify the Noteholders and the Issuer).

     “Cumulative Net Loss Ratio” shall mean, for any Payment Date, the ratio,
expressed as a percentage, of (a) the sum of the excess of Realized Losses over
Recoveries for each Collection Period since the Cut-off Date through the last
day of the related Collection Period, to (b) the Pool Balance as of the Cut-off
Date.

     “Cumulative Net Loss Ratio Test” shall mean, for a Payment Date occurring
in a month specified in the table below, a test that will be met if the
Cumulative Net Loss Ratio for such Payment Date is less than the percentage
specified opposite such Payment Date:

   Payment Date  Percentage    September 2009  0.55%    March 2010  0.65%


     “Cut-off Date” shall mean September 1, 2007.

     “Default” shall mean any occurrence that is, or with notice or the lapse of
time or both would become, an Event of Default.

     “Defaulted Receivable” shall mean a Receivable (i) that the Servicer
determines is unlikely to be paid in full or (ii) with respect to which at least
5% of a Scheduled Payment is 120 or more days delinquent as of the end of a
calendar month.

     “Definitive Certificates” shall have the meaning specified in Section 3.13
of the Trust Agreement.

“Definitive Notes” shall have the meaning specified in Section 2.11 of the
Indenture.

     “Delinquency Ratio” means, for any Collection Period, the ratio, expressed
as a percentage, of (a) the Principal Amount of all outstanding Receivables
(other than Purchased Receivables and Defaulted Receivables) that are 60 or more
days delinquent as of the end of such Collection Period, determined in
accordance with the Servicer’s customary practices, plus Receivables as to which
the related Financed Vehicle has been repossessed but not sold (other than
Purchased Receivables and Defaulted Receivables), to (b) the Pool Balance as of
the last day of such Collection Period.

“Depositor” shall mean USAA Acceptance, LLC, a Delaware limited liability
company.

A-8

--------------------------------------------------------------------------------



     “Determination Date” shall mean, with respect to any Collection Period, the
second Business Day immediately preceding the Payment Date following such
Collection Period.

     “EDGAR” shall mean the Commission’s Electronic Data Gathering, Analysis and
Retrieval system.

     “Eligible Deposit Account” shall mean either (i) a segregated account with
an Eligible Institution or (ii) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
U.S. or any one of the states thereof or the District of Columbia (or any
domestic branch of a foreign bank), having corporate trust powers and acting as
trustee for funds deposited in such account, so long as any of the securities of
such depository institution have a credit rating from each Rating Agency in one
of its generic rating categories which signifies investment grade.

     “Eligible Institution” shall mean either (i) the corporate trust department
of the Indenture Trustee or the Owner Trustee, as applicable; or (ii) a
depository institution organized under the laws of the U.S. or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), (1) which has either (A) a long-term unsecured debt rating of at least
“AA-” by Standard & Poor’s and “Baa3” by Moody’s or (B) a short-term unsecured
debt rating or certificate of deposit rating of “A-1+” by Standard & Poor’ and
“Prime-1” by Moody’s and (2) whose deposits are insured by the FDIC.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

     “Event of Default” shall have the meaning specified in Section 5.1 of the
Indenture.

     “Event of Servicing Termination” shall mean an event specified in Section
7.1 of the Sale and Servicing Agreement.

     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

     “Exchange Act Reports” shall mean any reports on Form 10-D, Form 8-K and
Form 10-K required to be filed by the Depositor with respect to the Trust under
the Exchange Act.

     “Executive Officer” shall mean, with respect to any corporation or
depository institution, the Chief Executive Officer, Chief Operating Officer,
Chief Financial Officer, President, Executive Vice President, any Vice
President, the Secretary or the Treasurer of such corporation and, with respect
to any partnership, any general partner thereof.

     “FDIC” shall mean the Federal Deposit Insurance Corporation.

     “Final Scheduled Payment Date” shall mean, with respect to (i) the Class
A-1 Notes, the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes,
the Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class
A-3 Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date, and (v) the Class B Notes, the Class B Final Scheduled
Payment Date.

A-9

--------------------------------------------------------------------------------



     “Financed Vehicle” shall mean a new or used automobile or light-duty truck,
together with all accessions thereto, securing an Obligor’s indebtedness under
the respective Receivable.

     “First Priority Principal Payment” shall mean, for each Payment Date, a
payment of principal equal to the excess, if any, of the aggregate principal
amount of the Class A Notes (before giving effect to any payments on that
Payment Date) over the Pool Balance at the end of the related Collection Period.

     “Form 10-D Disclosure Item” shall mean with respect to any Person, any
legal proceedings pending against such Person, or any of the Trust, the
Depositor, the Indenture Trustee, the Owner Trustee or the Servicer if such
Person or in the case of the Owner Trustee or Indenture Trustee, a Responsible
Officer of such Person, has actual knowledge thereof or of which any property of
such Person is then subject or any proceeding known to be contemplated by
governmental authorities against such Person or of which any property of such
Person would be subject, in each case that would be material to the Noteholders.

     “Form 10-K Disclosure Item” shall mean with respect to any Person, (a) any
Form 10-D Disclosure Item and (b) any affiliations or relationships between such
Person and any Item 1119 Party to the extent a Responsible Officer of such
Person (in the case of the Indenture Trustee and the Owner Trustee) has actual
knowledge thereof.

     “Grant” shall mean to mortgage, pledge, bargain, sell, warrant, alienate,
remise, release, convey, assign, transfer, create, and to grant a lien upon and
a security interest in and right of set-off against, and to deposit, set over
and confirm pursuant to the Indenture. A Grant of the Collateral or of any other
agreement or instrument shall include all rights, powers and options (but none
of the obligations) of the granting party thereunder, including the immediate
and continuing right to claim for, collect, receive and give receipt for
principal and interest payments in respect of the Collateral and all other
monies payable thereunder, to give and receive notices and other communications,
to make waivers or other agreements, to exercise all rights and options, to
bring Proceedings in the name of the granting party or otherwise, and generally
to do and receive anything that the granting party is or may be entitled to do
or receive thereunder or with respect thereto.

     “Indemnified Parties” shall have the meaning assigned to such term in
Section 7.2 of the Trust Agreement.

     “Indenture” shall mean the Indenture, dated as of October 4, 2007, by and
between the Trust and the Indenture Trustee, as supplemented from time to time.

     “Indenture Trust Estate” shall mean all money, instruments, rights and
other property that are subject or intended to be subject to the lien and
security interest of Indenture for the benefit of the Noteholders (including,
without limitation, all property and interests Granted to the Indenture
Trustee), including all proceeds thereof.

     “Indenture Trustee” shall mean The Bank of New York, a banking corporation
organized under the laws of the State of New York, not in its individual
capacity but solely as Indenture Trustee under the Indenture, or any successor
Indenture Trustee under the Indenture.

A-10

--------------------------------------------------------------------------------



     “Independent” shall mean, when used with respect to any specified Person,
that such Person (a) is in fact independent of the Issuer, any other obligor on
the Notes, the Seller and any Affiliate of any of the foregoing Persons, (b)
does not have any direct financial interest or any material indirect financial
interest in the Issuer, any such other obligor on the Notes, the Seller or any
Affiliate of any of the foregoing Persons and (c) is not connected with the
Issuer, any such other obligor on the Notes, the Seller or any Affiliate of any
of the foregoing Persons as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

     “Independent Certificate” shall mean a certificate or opinion to be
delivered to the Indenture Trustee under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 11.1 of the
Indenture, made by an Independent appraiser, firm of certified public
accountants or other expert appointed by an Issuer Order and approved by the
Indenture Trustee in the exercise of reasonable care, and such opinion or
certificate shall state that the signer has read the definition of “Independent”
in the Indenture and that the signer is Independent within the meaning thereof.

     “Initial Pool Balance” shall mean $1,341,749,842.99.

     “Insolvency Event” shall mean, with respect to any Person, (i) the making
of a general assignment for the benefit of creditors, (ii) the filing of a
voluntary petition in bankruptcy, (iii) being adjudged a bankrupt or insolvent,
or having had entered against such Person an order for relief in any bankruptcy
or insolvency proceeding, (iv) the filing by such Person of a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any statute, law or regulation, (v) the
filing by such Person of an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against such Person in any
proceeding specified in (vii) below, (vi) seeking, consent to or acquiescing in
the appointment of a trustee, receiver or liquidator of such Person or of all or
any substantial part of the assets of such Person or (vii) the failure to obtain
dismissal within 60 days of the commencement of any proceeding against such
Person seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any statute, law or regulation,
or the entry of any order appointing a trustee, liquidator or receiver of such
Person or of such Person’s assets or any substantial portion thereof.

     “Interest Period” shall mean, (i) with respect to the first Payment Date,
the period from and including the Closing Date to but excluding the first
Payment Date and (ii) with respect to each subsequent Payment Date, the period
from and including the prior Payment Date to but excluding such subsequent
Payment Date (in each case assuming that the Payment Date for the Class A-2
Notes, the Class A-3 Notes, the Class A-4 Notes and the Class B Notes is always
the 15th day of the calendar month in which that Payment Date occurs).

     “Investment Letter” shall have the meaning specified in Section 3.4(b) of
the Trust Agreement.

     “IRS” shall mean the Internal Revenue Service.

A-11

--------------------------------------------------------------------------------



     “Issuer” shall mean the Trust unless a successor replaces it and,
thereafter, shall mean the successor.

     “Issuer Order” and “Issuer Request” shall mean a written order or request
signed in the name of the Issuer by any one of its Authorized Officers and
delivered to the Indenture Trustee.

     “Item 1119 Party” shall mean the Depositor, the Seller, the Servicer, the
Indenture Trustee, the Owner Trustee and any other material transaction party,
as identified in Appendix B to the Sale and Servicing Agreement.

     “Lien” shall mean a security interest, lien, charge, pledge, equity, or
encumbrance of any kind other than, in respect of a Receivable, tax liens,
mechanics’ liens, and any liens which attach to the respective Receivable by
operation of law.

     “Lien Certificate” shall mean the notice or other document referenced in
clause (iii) of the description of the Receivable Files.

     “Liquidation Proceeds” shall mean with respect to any Receivable (a)
insurance proceeds received by the Servicer and (b) monies collected by the
Servicer on a Defaulted Receivable from whatever source, including but not
limited to proceeds of Financed Vehicles sold after repossession, net of any
payments required by law to be remitted to the Obligor and net of all reasonable
expenses incurred by the Servicer in converting to cash the Financed Vehicle
securing such Defaulted Receivable.

     “Monthly Remittance Condition” shall be deemed to be satisfied if (i) USAA
Federal Savings Bank is the Servicer, (ii) no Event of Servicer Termination has
occurred and is continuing and (iii) USAA Capital Corporation has a short-term
debt rating of at least “P1” from Moody’s and “A1” from Standard & Poor’s.

     “Moody’s” shall mean Moody’s Investors Service, Inc.

     “Note Depository Agreement” shall mean the Letter of Representations, dated
as of October 4, 2007 by and between the Issuer and The Depository Trust Company
regarding the Notes.

     “Note Interest Rate” shall mean the Class A-1 Rate, the Class A-2 Rate, the
Class A-3 Rate, the Class A-4 Rate or the Class B Rate, as applicable.

     “Note Owner” shall mean, with respect to any Book-Entry Note, the Person
who is the beneficial owner of such Book-Entry Note, as reflected on the books
of the Clearing Agency or on the books of a Person maintaining an account with
such Clearing Agency (directly as a Clearing Agency Participant or as an
indirect participant, in each case in accordance with the rules of such Clearing
Agency).

     “Note Paying Agent” shall mean the Indenture Trustee or any other Person
that meets the eligibility standards for the Indenture Trustee specified in
Section 6.11 of the Indenture and is authorized by the Issuer to make payments
to and distributions from the Collection Account

A-12

--------------------------------------------------------------------------------



(including the Principal Distribution Account), including payment of principal
of or interest on the Notes on behalf of the Issuer.

     “Note Pool Factor” shall mean, with respect to each Class of Notes as of
the close of business on the last day of a Collection Period, a seven-digit
decimal figure calculated by the Servicer and equal to the outstanding principal
balance of such Class of Notes (after giving effect to any reductions thereof to
be made on the immediately following Payment Date) divided by the original
outstanding principal balance of such Class of Notes. The Note Pool Factor will
be 1.0000000 as of the Closing Date; thereafter, the Note Pool Factor will
decline to reflect reductions in the outstanding principal amount of such Class
of Notes.

     “Note Register” and “Note Registrar” shall have the respective meanings
specified in Section 2.5 of the Indenture.

     “Noteholder” or “holder of a Note” shall mean the Person in whose name a
Note is registered on the Note Register.

     “Notes” shall mean the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, the Class A-4 Notes and the Class B Notes, collectively.

     “Obligor” on a Receivable shall mean the purchaser or co-purchasers of the
Financed Vehicle or any other Person who owes payments under the Receivable.

     “Officer’s Certificate” shall mean (i) with respect to the Trust, a
certificate signed by any Authorized Officer of the Trust and (ii) with respect
to the Depositor, the Seller or the Servicer, a certificate signed by the
chairman of the board, the president, any executive or senior vice president,
any vice president, the treasurer or the controller of the Depositor, the Seller
or the Servicer, as applicable.

     “Opinion of Counsel” shall mean a written opinion of counsel which counsel
shall be acceptable to the Indenture Trustee, the Owner Trustee or the Rating
Agencies, as applicable.

“Optional Purchase Percentage” shall mean 10%.

     “Outstanding” shall mean with respect to the Securities, as of the date of
determination, all Securities theretofore authenticated and delivered under the
Indenture or the Trust Agreement, as applicable, except:

     (a) Securities theretofore (i) cancelled by the Note Registrar or (ii)
delivered to the Note Registrar for cancellation;

     (b) Securities or portions thereof the payment for which money in the
necessary amount has been theretofore deposited with (i) in the case of the
Notes, the Indenture Trustee or any Note Paying Agent in trust for the
Noteholders of such Notes (provided, however, that if such Notes are to be
prepaid, notice of such prepayment has been duly given pursuant to the Indenture
or provision for such notice has been made, satisfactory to the Indenture
Trustee) or (ii) in the case of the Certificates, the Owner Trustee in trust for
the Certificateholders of such

A-13

--------------------------------------------------------------------------------



Certificates (provided, however, that if such Certificates are to be prepaid,
notice of such prepayment has been duly given pursuant to the Trust Agreement or
provision for such notice has been made, satisfactory to the Owner Trustee); and

     (c) Securities in exchange for or in lieu of which other Securities have
been authenticated and delivered pursuant to the Indenture or the Trust
Agreement, as applicable, unless proof satisfactory to the Indenture Trustee or
the Owner Trustee, as applicable, is presented that any such Securities are held
by a protected purchaser;

provided, that in determining whether the holders of Notes or Certificates
evidencing the requisite principal amount of the Notes Outstanding or
Certificates Outstanding have given any request, demand, authorization,
direction, notice, consent, or waiver under any Basic Document, Securities owned
by the Issuer, any other obligor upon the Securities, the Depositor, the Seller,
the Servicer or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee or Owner Trustee, as applicable, shall be
protected in relying on any such request, demand, authorization, direction,
notice, consent, or waiver, only (i) Notes that a Responsible Officer of the
Indenture Trustee knows to be so owned and (ii) Certificates that a Responsible
Officer of the Owner Trustee knows to be so owned, shall be so disregarded;
provided, however, if the Issuer, any other obligor upon the Securities, the
Depositor, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons owns an entire Class of Securities, such Securities shall be deemed to
be Outstanding. Notes owned by the Issuer, any other obligor upon the Notes, the
Depositor, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons that have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Indenture Trustee the
pledgee’s right so to act with respect to such Notes and that the pledgee is not
the Issuer, any other obligor upon the Notes, the Depositor, the Seller, the
Servicer or any Affiliate of any of the foregoing Persons. Certificates owned by
the Issuer, any other obligor upon the Certificates, the Seller, the Servicer or
any Affiliate of any of the foregoing Persons that have been pledged in good
faith may be regarded as Outstanding if the pledgee establishes to the
satisfaction of the Owner Trustee the pledgee’s right so to act with respect to
such Certificates and that the pledgee is not the Issuer, any other obligor upon
the Certificates, the Depositor, the Seller, the Servicer or any Affiliate of
any of the foregoing Persons.

     “Outstanding Advances” on the Receivables shall mean the sum, as of the
close of business on the last day of a Collection Period, of all Advances as
reduced as provided in Section 4.4(a) of the Sale and Servicing Agreement.

     “Owner Trustee” shall mean Wells Fargo Delaware Trust Company, a Delaware
limited purpose trust company, not in its individual capacity but solely as
Owner Trustee under the Trust Agreement, or any successor Owner Trustee under
the Trust Agreement.

     “Payment Date” shall mean the fifteenth (15th) day of each calendar month
or, if such day is not a Business Day, the next succeeding Business Day.

     “Percentage Interest” shall mean, as to any Certificate, the percentage
interest, specified on the face thereof, in the distributions on the
Certificates pursuant to the Trust Agreement.

A-14

--------------------------------------------------------------------------------



     “Permitted Investments” shall mean, on any date of determination,
book-entry securities, negotiable instruments or securities represented by
instruments in bearer or registered form with maturities not exceeding the
Business Day preceding the next Payment Date which evidence:

     (a) direct non-callable obligations of, and obligations fully guaranteed as
to timely payment by, the United States of America;

     (b) demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any state thereof (or any domestic branch of a
foreign bank) and subject to supervision and examination by federal or State
banking or depository institution authorities; provided, however, that at the
time of the investment or contractual commitment to invest therein, the
commercial paper or other short-term unsecured debt obligations (other than such
obligations the rating of which is based on the credit of a Person other than
such depository institution or trust company) thereof shall have a credit rating
from each of the Rating Agencies in the highest investment category granted
thereby;

     (c) commercial paper having, at the time of the investment or contractual
commitment to invest therein, a rating from each of the Rating Agencies in the
highest investment category granted thereby;

     (d) investments in money market funds having a rating from each of the
Rating Agencies in the highest investment category granted thereby (including
funds for which the Indenture Trustee or the Owner Trustee or any of their
respective Affiliates is investment manager or advisor);

     (e) bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;

     (f) repurchase obligations with respect to any security that is a direct
non-callable obligation of, or fully guaranteed by, the United States of America
or any agency or instrumentality thereof the obligations of which are backed by
the full faith and credit of the United States of America, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (b); and

     (g) any other investment with respect to which the Issuer or the Servicer
has received written notification from the Rating Agencies that the acquisition
of such investment as a Permitted Investment will not result in a withdrawal or
downgrading of the ratings on the Notes or the Certificates.

     “Person” shall mean any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust,
unincorporated organization, or government or any agency or political
subdivision thereof.

     “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
that is subject to Title I of ERISA, a plan (as defined in Section 4975(e)(1) of
the Code) and any entity

A-15

--------------------------------------------------------------------------------



whose underlying assets include plan assets by reason of a plan’s investment in
the entity or otherwise.

     “Pool Balance” shall mean on any date of determination, the aggregate
outstanding Principal Balance of the Receivables (exclusive of Purchased
Receivables and Defaulted Receivables) as of such date of determination.

     “Pool Factor” as of the last day of a Collection Period shall mean a
seven-digit decimal figure equal to the Pool Balance at that time divided by the
Initial Pool Balance.

     “Predecessor Note” shall mean, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note and, for purposes of this definition, any Note
authenticated and delivered under Section 2.6 of the Indenture in lieu of a
mutilated, lost, destroyed or stolen Note shall be deemed to evidence the same
debt as the mutilated, lost, destroyed or stolen Note.

     “Preliminary Prospectus Supplement” shall have the meaning specified in the
Underwriting Agreement.

     “Prepayment Date” shall mean with respect to a prepayment of the Notes
pursuant to Section 10.1(a) of the Indenture, the Payment Date specified by the
Servicer pursuant to Section 10.1(a) or (b) of the Indenture, as applicable.

     “Prepayment Price” shall mean in the case of a Class of Notes to be
prepaid, an amount equal to the sum of (a) the unpaid principal amount of such
Class of Notes plus (b) accrued and unpaid interest thereon at the applicable
Note Interest Rate (plus interest on any overdue interest at the applicable Note
Interest Rate (to the extent lawful)) to but excluding the Prepayment Date.

     “Principal Balance” of a Receivable, as of any date of determination, shall
mean the Amount Financed minus that portion of all payments actually received on
or prior to such date allocable to principal.

     “Principal Distribution Account” shall mean the account established and
maintained as such pursuant to Section 4.1(b) of the Sale and Servicing
Agreement.

     “Proceeding” shall mean any suit in equity, action at law or other judicial
or administrative proceeding.

     “Prospectus” shall have the meaning specified in the Underwriting
Agreement.

     “Prospectus Supplement” shall have the meaning specified in the
Underwriting Agreement.

     “Purchase Amount” with respect to a Purchased Receivable shall mean the
sum, as of the last day of the related Collection Period, of the Principal
Balance thereof plus the accrued interest thereon at the weighted average of the
Note Interest Rates and the Class B Rate through the end of the related
Collection Period.

A-16

--------------------------------------------------------------------------------



     “Purchased Receivable” shall mean a Receivable purchased as of the close of
business on the last day of the respective Collection Period by the Servicer
pursuant to Section 3.7 of the Sale and Servicing Agreement, by the Seller
pursuant to Section 2.3 of the Sale and Servicing Agreement or by the Servicer
pursuant to Section 8.1 of the Sale and Servicing Agreement.

     “Rating Agency” shall mean each of the nationally recognized statistical
rating organizations designated by the Depositor to provide a rating on the
Notes or the Certificates which is then rating such Notes or Certificates. If no
such organization or successor is any longer in existence, “Rating Agency” shall
be a nationally recognized statistical rating organization or other comparable
Person designated by the Depositor, notice of which designation shall be given
to the Indenture Trustee, the Owner Trustee and the Servicer.

     “Rating Agency Condition” shall mean, with respect to any action, that each
of the Rating Agencies shall have notified the Servicer, the Depositor, the
Owner Trustee and the Indenture Trustee in writing that such action will not
result in a reduction or withdrawal of the then current ratings of the Notes or
the Certificates.

     “Realized Losses” shall mean, for any Collection Period and for each
Receivable that became a Defaulted Receivable during such Collection Period, the
excess of the Principal Balance of each such Receivable over Liquidation
Proceeds received with respect to such Receivable during such Collection Period,
to the extent allocable to principal.

     “Receivable” shall mean a motor vehicle installment loan contract listed on
Schedule A to the Receivables Purchase Agreement and all proceeds thereof and
payments thereunder, which Receivable shall not have been released by the
Indenture Trustee and the Owner Trustee from the Trust.

     “Receivable Files” shall mean the documents specified in Section 2.4 of the
Sale and Servicing Agreement.

     “Receivables Purchase Agreement” shall mean the Receivables Purchase
Agreement, dated as of October 4, 2007, by and between the Bank, as seller, and
the Depositor, as purchaser.

     “Record Date” shall mean, with respect to any Payment Date or Prepayment
Date and any Book-Entry Security, the close of business on the Business Day
prior to such Payment Date or Prepayment Date or, with respect to any Definitive
Note or Definitive Certificate, the last day of the month preceding the month in
which such Payment Date or Prepayment Date occurs.

     “Recoveries” shall mean, with respect to any Collection Period, all amounts
received by the Servicer with respect to any Defaulted Receivable during any
Collection Period following the Collection Period in which such Receivable
became a Defaulted Receivable, net of any fees, costs and expenses incurred by
the Servicer in connection with the collection of such Receivable and any
payments required by law to be remitted to the Obligor.

     “Registered Noteholder” shall mean the Person in whose name a Note is
registered on the Note Register on the applicable Record Date.

A-17

--------------------------------------------------------------------------------



     “Registration Statement” shall mean Registration Statement No. 333-131356
filed by the Depositor with the Commission as of the applicable effective date
as to each part of the Registration Statement pursuant to Rule 430B(f)(2).

     “Regular Principal Distribution Amount” shall mean, with respect to any
Payment Date, an amount equal to the excess, if any, of (a) the sum of the
aggregate principal amount of the Notes for such Payment Date (before giving
effect to any payments on that Payment Date) over (b) the Pool Balance at the
end of the related Collection Period.

     “Regulation AB” shall mean subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100 -229.1123, as such may be amended from
time to time, and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.

     “Related Agreements” shall have the meaning specified in the recitals to
the Administration Agreement.

     “Reportable Event” shall mean any event required to be reported on Form
8-K, and in any event, the following:

(a) entry into a material definitive agreement related to the Trust, the Notes
or the Receivables, or an amendment to a Basic Document, even if the Depositor
is not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a Basic Document (other than by expiration of the agreement
on its stated termination date or as a result of all parties completing their
obligations under such agreement), even if the Depositor is not a party to such
agreement (e.g., a servicing agreement with a servicer contemplated by Item
1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicing Termination
Event or an Event of Default;

(d) the resignation, removal, replacement, substitution of the Indenture
Trustee, the Owner Trustee or any Co-Trustee;

(e) with respect to the Indenture Trustee only, a required distribution to
holders of the Notes is not made as of the required Payment Date under the
Indenture; and

(f) with respect to the Servicer only, if the Servicer becomes aware of any
bankruptcy or receivership of the Seller, the Depositor, the Indenture Trustee,
the Owner Trustee, any enhancement or support provider contemplated by Item
1114(b) or 1115 of Regulation AB, or other material party contemplated by Item
1101(d)(1) of Regulation AB.

A-18

--------------------------------------------------------------------------------



     “Reporting Subcontractor” shall mean with respect to the Indenture Trustee
or the Servicer, as the context may require, any Subcontractor determined by
such Person pursuant to Section 10.7 of the Indenture to be “participating in
the servicing function” within the meaning of Item 1122 of Regulation AB.
References to a Reporting Subcontractor shall refer only to the Subcontractor of
such Person and shall not refer to Subcontractors generally.

     “Representatives” shall mean Deutsche Bank Securities, Inc. and J.P. Morgan
Securities Inc., as representatives of the several Underwriters.

     “Required Rating” shall mean a rating on (i) short-term unsecured debt
obligations of “Prime-1” by Moody’s and (ii) short-term unsecured debt
obligations of “A-1+” by Standard & Poor’s; and any requirement that short-term
unsecured debt obligations have the “Required Rating” shall mean that such
short-term unsecured debt obligations have the foregoing required ratings from
each of such Rating Agencies.

     “Reserve Account” shall mean the account established and maintained as such
pursuant to Section 4.7(a) of the Sale and Servicing Agreement.

     “Reserve Account Excess Amount” shall mean, with respect to any Payment
Date, an amount equal to the excess, if any, of (i) the amount of cash or other
immediately available funds in the Reserve Account on such Payment Date (prior
to giving effect to any withdrawals therefrom relating to such Payment Date)
over (ii) the Specified Reserve Balance with respect to such Payment Date.

     “Reserve Account Property” shall have the meaning specified in Section
4.7(a) of the Sale and Servicing Agreement.

     “Reserve Initial Deposit” shall mean $10,063,123.82.

     “Rule 144 A Letter” shall have the meaning specified in Section 3.4(b) of
the Trust Agreement.

     “Sale and Servicing Agreement” shall mean the Sale and Servicing Agreement,
dated as of October 4, 2007, by and among the Trust, as issuer, the Depositor,
and the Bank, as seller and servicer.

     “Schedule of Receivables” shall mean the list of Receivables attached as
Schedule A to the Receivables Purchase Agreement, the Sale and Servicing
Agreement and the Indenture (which Schedules may be in the form of microfiche,
disk or other means acceptable to the Indenture Trustee).

     “Scheduled Payment” shall mean, for any Collection Period for any
Receivable, the amount indicated in such Receivable as required to be paid by
the Obligor in such Collection Period (without giving effect to deferments of
payments pursuant to Section 3.2 of the Sale and Servicing Agreement or any
rescheduling in any insolvency or similar proceedings).

     “Secretary of State” shall mean the Secretary of State of the State of
Delaware.

A-19

--------------------------------------------------------------------------------



     “Securities” shall mean the Notes and the Certificates, collectively.

     “Securities Act” shall mean the Securities Act of 1933, as amended.

     “Securityholders” shall mean the Noteholders and the Certificateholders,
collectively.

     “Seller” shall mean the Bank as the seller of the Receivables under the
Receivables Purchase Agreement and each successor to the Bank.

     “Servicer” shall mean the Bank as the servicer of the Receivables under the
Sale and Servicing Agreement, and each successor to the Bank (in the same
capacity) pursuant to Section 6.3 or 7.2 of the Sale and Servicing Agreement.

     “Servicer’s Certificate” shall mean a certificate completed and executed by
the Servicer by the chairman of the board, the president, any executive vice
president, any vice president, the treasurer, any assistant treasurer, the
controller, or any assistant controller of the Servicer pursuant to Section 3.9
of the Sale and Servicing Agreement.

     “Servicing Criteria” shall mean the “servicing criteria” set forth in Item
1122(d) of Regulation AB.

     “Servicing Fee” shall mean, with respect to a Collection Period, the fee
payable to the Servicer for services rendered during such Collection Period,
which shall be equal to one-twelfth of the Servicing Fee Rate multiplied by the
Pool Balance as of the first day of the Collection Period.

“Servicing Fee Rate” shall mean 0.50% per annum.

     “Similar Laws” shall mean federal, state or local laws that impose
requirements similar to Section 406 of ERISA or Section 4975 of the Code.

     “Simple Interest Method” shall mean the method of allocating a fixed level
payment to principal and interest, pursuant to which the portion of such payment
that is allocated to interest is equal to the amount accrued from the date of
the preceding payment to the date of the current payment.

     “Specified Reserve Balance” shall mean for a Payment Date the greater of
(a) 1.00% of the Pool Balance as of the last day of the related Collection
Period and (b) 0.50% of the Pool Balance as of the Cut-off Date, but in any
event shall not be greater than the sum of the aggregate principal balance of
the Outstanding Notes as of the current Payment Date; provided, however, if (i)
the Specified Reserve Reduction Trigger is met on the Payment Date in September
2009, the percentage in clause (b) will be reduced to 0.25% on such Payment Date
and shall remain at such percentage for each Payment Date thereafter; or (ii)
the Specified Reserve Reduction Trigger is met on the Payment Date in March
2010, the percentage in clause (b) will be reduced to 0.25% on such Payment Date
(regardless of whether the Specified Reserve Reduction Trigger was met on the
Payment Date in September 2009) and shall remain at such percentage for each
Payment Date thereafter. The percentage in clause (b) will not be reduced in
March 2010 if it was reduced in September 2009. The Specified Reserve Balance
may be

A-20

--------------------------------------------------------------------------------



reduced to a lesser amount as determined by the Depositor, if each of Moody’s
and Standard & Poor’s shall have confirmed in writing to the Indenture Trustee
that such action will not result in a withdrawal or reduction in any of its
ratings of the Notes.

     “Specified Reserve Reduction Trigger” shall mean a test that will be met if
the Average Delinquency Ratio Test and the Cumulative Net Loss Ratio Test for
the Payment Date in September 2009 or in March 2010 are met.

     “Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

     “State” shall mean any state or commonwealth of the United States of
America, or the District of Columbia.

     “Statutory Trust Statute” shall mean Chapter 38 of Title 12 of the Delaware
Code, 12 Delaware Code ss. 3801 et seq., as amended.

     “Subcontractor” shall mean any vendor, subcontractor or other Person that
is not responsible for the overall servicing (as “servicing” is commonly
understood by participants in the mortgage-backed securities market) of
Receivables but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to the Receivables under the direction or
authority of the Indenture Trustee.

     “Successor Servicer” shall mean an institution appointed as successor
Servicer pursuant to Section 7.2 of the Sale and Servicing Agreement.

     “Supplemental Servicing Fee” shall mean the fee payable to the Servicer for
certain services rendered during the respective Collection Period, determined
pursuant to and defined in Section 3.8 of the Sale and Servicing Agreement.

     “Total Required Payment” shall mean, with respect to any Payment Date, the
sum of the Servicing Fee and all unpaid Servicing Fees from prior Collection
Periods, the Accrued Class A Note Interest, the Accrued Class B Note Interest
and the Regular Principal Distribution Amount; provided, however, that on any
Final Scheduled Payment Date the amount required to be paid pursuant to Section
4.6(c)(vi) of the Sale and Servicing Agreement shall be included in the Total
Required Payment; provided, further, that following the occurrence and during
the continuation of an Event of Default specified in Section 5.1(i), (ii), (iv)
or (v) of the Indenture, on any Payment Date until the Payment Date on which the
outstanding principal amount of all the Securities has been paid in full, the
Total Required Payment shall mean the sum of the fees, expenses and
indemnification of the Indenture Trustee and the Owner Trustee, the Servicing
Fee and all unpaid Servicing Fees from prior Collection Periods, the Accrued
Class A Note Interest, the Accrued Class B Note Interest and the amount
necessary to reduce the outstanding principal amount of all the Notes to zero.

     “Transfer Date” shall mean the Closing Date.

     “Transferor Certificate” shall have the meaning specified in Section 3.4(b)
of the Trust Agreement.

A-21

--------------------------------------------------------------------------------



     “Treasury Regulations” shall mean regulations, including proposed or
temporary regulations, promulgated under the Code. References to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

     “Trust” shall mean USAA Auto Owner Trust 2007-2, a Delaware statutory trust
governed by the Trust Agreement.

     “Trust Accounts” shall have the meaning specified in Section 4.7(a) of the
Sale and Servicing Agreement.

     “Trust Agreement” shall mean the Amended and Restated Trust Agreement of
the Trust dated as of October 4, 2007, by and between the Depositor and the
Owner Trustee, as amended and/or restated from time to time.

     “Trust Indenture Act” or “TIA” shall mean the Trust Indenture Act of 1939,
as amended, unless otherwise specifically provided.

     “Trust Property” shall mean, collectively, (i) the Receivables; (ii) monies
received thereunder on or after the Cut-off Date; (iii) the security interests
in the Financed Vehicles granted by Obligors pursuant to the Receivables and any
other interest of the Issuer in the Financed Vehicles; (iv) rights to receive
proceeds with respect to the Receivables from claims on any theft, physical
damage, credit life, credit disability, or other insurance policies covering
Financed Vehicles or Obligors; (v) all of the rights to the Receivable Files;
(vi) the Trust Accounts and all amounts, securities, investments, investment
property and other property deposited in or credited to any of the foregoing,
all security entitlements relating to the foregoing and all proceeds thereof;
(vii) the Depositor’s rights under the Receivables Purchase Agreement and the
Issuer’s rights under the Sale and Servicing Agreement; (viii) payments and
proceeds with respect to the Receivables held by the Servicer; (ix) all property
(including the right to receive Liquidation Proceeds) securing a Receivable
(other than a Receivable purchased by the Servicer or repurchased by the
Seller); (x) rebates of premiums and other amounts relating to insurance
policies and other items financed under the Receivables in effect as of the
Cut-off Date; and (xi) all present and future claims, demands, causes of action
and choses in action in respect of any or all of the foregoing and all payments
on or under and all proceeds of every kind and nature whatsoever in respect of
any or all of the foregoing, including all proceeds of the conversion thereof,
voluntary or involuntary, into cash or other liquid property, all cash proceeds,
accounts, accounts receivable, notes, drafts, acceptances, chattel paper,
checks, deposit accounts, insurance proceeds, condemnation awards, rights to
payment of any and every kind and other forms of obligations and receivables,
instruments and other property which at any time constitute all or part of or
are included in the proceeds of any of the foregoing.

     “Trustee Officer” shall mean, with respect to the Indenture Trustee, any
officer within the Corporate Trust Office of the Indenture Trustee and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject, in each case having direct responsibility for the
administration of the Indenture and the other Basic Documents on behalf of the
Indenture Trustee and, with respect to the Owner Trustee, any officer within the
Corporate Trust Office of

A-22

--------------------------------------------------------------------------------



the Owner Trustee with direct responsibility for the administration of the Trust
Agreement and the other Basic Documents on behalf of the Owner Trustee.

     “UCC” shall mean the Uniform Commercial Code as in effect in any relevant
jurisdiction.

     “Underwriters” shall mean the underwriters named in Schedule I to the
Underwriting Agreement.

     “Underwriting Agreement” shall mean the Underwriting Agreement, dated
September 24, 2007 among the Seller, the Depositor and the Representatives.

     “Underwritten Securities” shall mean the Notes.

A-23

--------------------------------------------------------------------------------



APPENDIX B

Item 1119 Parties

USAA Auto Owner Trust 2007-2
USAA Acceptance, LLC
USAA Federal Savings Bank
Wells Fargo Delaware Trust Company
The Bank of New York

B-1

--------------------------------------------------------------------------------



APPENDIX C

Minimum Servicing Criteria to be Addressed in
Assessment of Compliance Statement

      The assessment of compliance to be delivered by the [Indenture Trustee]
[Servicer] shall address, at a minimum, the criteria identified as below as
“Applicable Servicing Criteria”:

      Reg AB Reference     Servicing Criteria      Applicable Servicing
Criteria          General Servicing Considerations                Policies and
procedures are instituted to monitor                any performance or other
triggers and events of                default in accordance with the
transaction          1122(d) (1)(i)      agreements.                If any
material servicing activities are                outsourced to third parties,
policies and                procedures are instituted to monitor the third     
          party’s performance and compliance with such          1122(d) (1)(ii) 
    servicing activities.                Any requirements in the transaction
agreements                to maintain a back-up servicer for the Pool         
1122(d) (1)(iii)      Assets are maintained.                A fidelity bond and
errors and omissions policy                is in effect on the party
participating in the                servicing function throughout the reporting 
              period in the amount of coverage required by                and
otherwise in accordance with the terms of          1122(d) (1)(iv)      the
transaction agreements.                Cash Collection and Administration       
        Payments on pool assets are deposited into the               
appropriate custodial bank accounts and related                bank clearing
accounts no more than two                business days following receipt, or
such other                number of days specified in the transaction         
1122(d) (2)(i)      agreements.                Disbursements made via wire
transfer on behalf                of an obligor or to an investor are made only
by          1122(d) (2)(ii)      authorized personnel.                Advances
of funds or guarantees regarding                collections, cash flows or
distributions, and any                interest or other fees charged for such
advances,                are made, reviewed and approved as specified in       
  1122(d) (2)(iii)      the transaction agreements.                The related
accounts for the transaction, such as                cash reserve accounts or
accounts established as                a form of over collateralization, are
separately                maintained (e.g., with respect to commingling of     
    1122(d) (2)(iv)      cash) as set forth in the transaction agreements.     
 


C-1

--------------------------------------------------------------------------------



      Reg AB Reference     Servicing Criteria      Applicable Servicing
Criteria          Each custodial account is maintained at a               
federally insured depository institution as set                forth in the
transaction agreements. For                purposes of this criterion,
“federally insured                depository institution” with respect to a
foreign                financial institution means a foreign financial         
      institution that meets the requirements of Rule          1122(d) (2)(v)   
  13k-1(b)(1) of the Securities Exchange Act.                Unissued checks are
safeguarded so as to          1122(d) (2)(vi)      prevent unauthorized access. 
              Reconciliations are prepared on a monthly basis                for
all asset-backed securities related bank                accounts, including
custodial accounts and                related bank clearing accounts. These     
          reconciliations are (A) mathematically accurate;                (B)
prepared within 30 calendar days after the                bank statement cutoff
date, or such other number                of days specified in the transaction
agreements;                (C) reviewed and approved by someone other           
    than the person who prepared the reconciliation;                and (D)
contain explanations for reconciling                items. These reconciling
items are resolved                within 90 calendar days of their original     
          identification, or such other number of days          1122(d)
(2)(vii)      specified in the transaction agreements.                Investor
Remittances and Reporting                Reports to investors, including those
to be filed                with the Commission, are maintained in               
accordance with the transaction agreements and                applicable
Commission requirements.                Specifically, such reports (A) are
prepared in                accordance with timeframes and other terms set       
        forth in the transaction agreements; (B) provide               
information calculated in accordance with the                terms specified in
the transaction agreements;                (C) are filed with the Commission as
required by                its rules and regulations; and (D) agree with       
        investors’ or the trustee’s records as to the total               
unpaid principal balance and number of Pool          1122(d) (3)(i)      Assets
serviced by the Servicer.                Amounts due to investors are allocated
and                remitted in accordance with timeframes,               
distribution priority and other terms set forth in          1122(d) (3)(ii)     
the transaction agreements.                Disbursements made to an investor are
posted                within two business days to the Servicer’s               
investor records, or such other number of days          1122(d) (3)(iii)     
specified in the transaction agreements.                Amounts remitted to
investors per the investor                reports agree with cancelled checks,
or other          1122(d) (3)(iv)      form of payment, or custodial bank
statements.       


C-2

--------------------------------------------------------------------------------



      Reg AB Reference     Servicing Criteria      Applicable Servicing
Criteria          Pool Asset Administration                Collateral or
security on pool assets is                maintained as required by the
transaction          1122(d) (4)(i)      agreements or related pool asset
documents.                Pool assets and related documents are               
safeguarded as required by the transaction          1122(d) (4)(ii)     
agreements                Any additions, removals or substitutions to the       
        asset pool are made, reviewed and approved in                accordance
with any conditions or requirements          1122(d) (4)(iii)      in the
transaction agreements.                Payments on pool assets, including any
payoffs,                made in accordance with the related pool asset         
      documents are posted to the Servicer’s obligor                records
maintained no more than two business                days after receipt, or such
other number of days                specified in the transaction agreements,
and                allocated to principal, interest or other items             
  (e.g., escrow) in accordance with the related          1122(d) (4)(iv)     
pool asset documents.                The Servicer’s records regarding the pool
assets                agree with the Servicer’s records with respect to         
1122(d) (4)(v)      an obligor’s unpaid principal balance.               
Changes with respect to the terms or status of an                obligor’s pool
assets (e.g., loan modifications or                re-agings) are made, reviewed
and approved by                authorized personnel in accordance with the     
          transaction agreements and related pool asset          1122(d)
(4)(vi)      documents.                Loss mitigation or recovery actions
(e.g.,                forbearance plans, modifications and deeds in             
  lieu of foreclosure, foreclosures and                repossessions, as
applicable) are initiated,                conducted and concluded in accordance
with the                timeframes or other requirements established by         
1122(d) (4)(vii)      the transaction agreements.                Records
documenting collection efforts are                maintained during the period a
pool asset is                delinquent in accordance with the transaction     
          agreements. Such records are maintained on at                least a
monthly basis, or such other period                specified in the transaction
agreements, and                describe the entity’s activities in monitoring   
            delinquent pool assets including, for example,                phone
calls, letters and payment rescheduling                plans in cases where
delinquency is deemed          1122(d) (4)(viii)      temporary (e.g., illness
or unemployment).                Adjustments to interest rates or rates of
return                for pool assets with variable rates are computed         
1122(d) (4)(ix)      based on the related pool asset documents.       


C-3

--------------------------------------------------------------------------------



      Reg AB Reference     Servicing Criteria      Applicable Servicing
Criteria          Regarding any funds held in trust for an obligor             
  (such as escrow accounts): (A) such funds are                analyzed, in
accordance with the obligor’s pool                asset documents, on at least
an annual basis, or                such other period specified in the
transaction                agreements; (B) interest on such funds is paid,     
          or credited, to obligors in accordance with                applicable
pool asset documents and state laws;                and (C) such funds are
returned to the obligor                within 30 calendar days of full repayment
of the                related pool assets, or such other number of days         
1122(d) (4)(x)      specified in the transaction agreements.               
Payments made on behalf of an obligor (such as                tax or insurance
payments) are made on or                before the related penalty or expiration
dates, as                indicated on the appropriate bills or notices for     
          such payments, provided that such support has                been
received by the servicer at least 30 calendar                days prior to these
dates, or such other number          1122(d) (4)(xi)      of days specified in
the transaction agreements.                Any late payment penalties in
connection with                any payment to be made on behalf of an obligor   
            are paid from the Servicer’s funds and not                charged to
the obligor, unless the late payment          1122(d) (4)(xii)      was due to
the obligor’s error or omission.                Disbursements made on behalf of
an obligor are                posted within two business days to the obligor’s 
              records maintained by the servicer, or such other               
number of days specified in the transaction          1122(d) (4)(xiii)     
agreements.                Delinquencies, charge-offs and uncollectible         
      accounts are recognized and recorded in          1122(d) (4)(xiv)     
accordance with the transaction agreements.                Any external
enhancement or other support,                identified in Item 1114(a)(1)
through (3) or Item                1115 of Regulation AB, is maintained as set 
        1122(d) (4)(xv)      forth in the transaction agreements.       


  [THE BANK OF NEW YORK] [USAA FEDERAL    SAVINGS BANK]        By:
_______________________________________    Name:    Title:        Date:
_______________   ______________________ 


C-4

--------------------------------------------------------------------------------



APPENDIX D

Form of Performance Certification

CERTIFICATION

     Re:   USAA Auto Owner Trust 2007-2

     The undersigned [Indenture Trustee] [Reporting Subcontractor] hereby
certifies to the [ ] and its officers, directors and Affiliates (collectively,
the “Certification Parties”) as follows, with the knowledge and intent that the
Certification Parties will rely on this Certification in connection with the
certification concerning the Trust to be signed by an officer of the Servicer
and submitted to the Securities and Exchange Commission pursuant to Rule
13a-14(d)/15d- 14 (d):

     1 . The [Indenture Trustee] [Reporting Subcontractor] has reviewed the
information and reports provided by it to the Depositor and the Servicer
pursuant to the Sale and Servicing Agreement with respect to the servicing
criteria assessment under Section 10.5 of the Sale and Servicing Agreement (the
“Information”);;

     2 . Based on the [Indenture Trustee] [Reporting Subcontractor]’s knowledge,
the Information, taken as a whole, does not contain any untrue statement of a
material fact or omit to state a material fact required in the Information and
necessary to make the statements made, in the light of the circumstances under
which such statements were made, not misleading with respect to the period
covered by the 10-K report; and

     3 . The servicing criteria assessment required to be provided by the
[Indenture Trustee] [Reporting Subcontractor] pursuant to the Sale and Servicing
Agreement, has been provided to the Depositor and the Servicer. Any material
instance of noncompliance with the applicable Servicing Criteria has been
disclosed in such report.

     [4. Any assessment of compliance with servicing criteria required to be
provided by any Reporting Subcontractor of the Indenture Trustee have been
provided by such Reporting Subcontractor.]

D-1

--------------------------------------------------------------------------------



     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of October 4, 2007 among
USAA Federal Savings Bank, as Seller and Servicer, USAA Auto Owner Trust 2007-2
and USAA Acceptance, LLC.

[THE BANK OF NEW YORK, not in its individual
capacity but solely as Indenture Trustee]
[REPORTING SUBCONTRACTOR]

By: _______________________________________
Name:
Title:

Date: _________________________

D-2

--------------------------------------------------------------------------------



APPENDIX E

Form of Performance Certification

CERTIFICATION

     Re: USAA Auto Owner Trust 2007-2

The undersigned Servicer hereby certifies to the [ ] and its officers, directors
and Affiliates (collectively, the “Certification Parties”) as follows, with the
knowledge and intent that the Certification Parties will rely on this
Certification in connection with the certification concerning the Trust to be
signed by an officer of the Servicer and submitted to the Securities and
Exchange Commission pursuant to the Rule 13a-14(d)/15d-14(d): 

     1. I have reviewed the servicer compliance statement of the Servicer
provided in accordance with Item 1123 of Regulation AB (the &#147;<U>Compliance
Statement</U>&#148;), the report on assessment of the Servicer’s compliance with
the servicing criteria set forth in Item 1122(d) of Regulation AB (the
“Servicing Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122
of Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Section 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the Receivables by the Servicer during
200[ ] that were delivered by the Servicer to the Indenture Trustee pursuant to
the Agreement (collectively, the “Servicer Servicing Information”);

     2. Based on my knowledge, the Servicer Servicing Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicer Servicing Information;

     3. Based on my knowledge, all of the Servicer Servicing Information
required to be provided by the Servicer under the Sale and Servicing Agreement
dated October 4, 2007 among USAA Auto Owner Trust 2007-2, USAA Acceptance, LLC
and USAA Federal Savings Bank (the “Agreement”) has been provided to the
Indenture Trustee;

     4. I am responsible for reviewing the activities performed by the Servicer
as servicer under the Agreement, and based on my knowledge and the compliance
review conducted in preparing the Compliance Statement and except as disclosed
in the Compliance Statement, the Servicing Assessment or the Attestation Report,
the Servicer has fulfilled its obligations under the Agreement in all material
respects; and

     5. The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer and by any Reporting Subcontractor
pursuant to the Agreement, have been provided to the Indenture Trustee. Any
material instances of noncompliance described in such reports


E-1

--------------------------------------------------------------------------------



have been disclosed to the Depositor. Any material instance of noncompliance
with the Servicing Criteria has been disclosed in such reports.

     Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Sale and Servicing Agreement dated as of October 4, 2007 among
USAA Federal Savings Bank, as Seller and Servicer, USAA Auto Owner Trust 2007-2
and USAA Acceptance, LLC.

  USAA FEDERAL SAVINGS BANK           
By: _______________________________________    Name:    Title:       
Date: ___________________________


E-2

--------------------------------------------------------------------------------